CONFIDENTIAL TREATMENT REQUESTED

Exhibit 10.20

Confidential

[***]

 

 

LICENSE AGREEMENT

BETWEEN

NEW PHARMA LICENSE HOLDINGS LIMITED

AND

EVEREST MEDICINES II LIMITED

 




1

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) is made as of January 1, 2019
(“Effective Date”), by and among New Pharma License Holdings Limited, a company
organized under the laws of Malta having registration number C 75891 (“NPLH”)
and its principal place of business at 675 Massachusetts Avenue, 14th Floor,
Cambridge, Massachusetts, 02139, Everest Medicines II Limited, a company
incorporated under the laws of the Cayman Islands (“Everest”) having its
registered office at Vistra (Cayman) Limited, P. O. Box 31119, Grand Pavilion,
Hibiscus Way, 802 West Bay Road, Grand Cayman, KY1 – 1205, Cayman Islands, and,
solely for purposes of Sections 2.3(d) and 2.12 (Option to SPR741), Spero
Potentiator, Inc., a Delaware corporation (“Potentiator”) having its principal
place of business at 675 Massachusetts Avenue, 14th Floor, Cambridge,
Massachusetts, 02139.  Everest, NPLH and Potentiator are referred to
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, NPLH owns certain intellectual property relating to a compound known as
SPR206 being investigated as an antibiotic against multi-drug resistant and
extensively drug resistant bacterial strains;

WHEREAS, Potentiator owns certain intellectual property relating to a compound
known as SPR741 being investigated as a potentiator of antibiotic activity;

WHEREAS, each of NPLH and Potentiator are direct or indirect wholly-owned
subsidiaries of Spero Therapeutics, Inc., a Delaware corporation (“Spero
Parent”);

WHEREAS, NPLH wishes to grant a license to Everest, and Everest wishes to take a
license, under such intellectual property rights of NPLH to develop and
commercialize SPR206 in certain territories in accordance with the terms and
conditions set forth below;

WHEREAS, Potentiator wishes to grant an exclusive option to Everest, and Everest
wishes to have an exclusive option, to negotiate for an exclusive license to use
such intellectual property rights of Potentiator to develop and commercialize
SPR741 in certain territories in accordance with the terms and conditions set
forth below; and

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the receipt and sufficiency which are hereby
acknowledged, the Parties hereby agree as follows.

ARTICLE 1
DEFINITIONS

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized, shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement.

2

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

1.1“Active Pharmaceutical Ingredient” or “API” means any substance intended to
be used in a pharmaceutical product that when used becomes an active ingredient
of that product intended to exert a pharmacological, immunological or metabolic
action with a view to restoring, correcting or modifying physiological functions
in man or animal; but excluding formulation components such as coatings,
stabilizers, excipients or solvents, adjuvants or controlled release
technologies.

1.2“Affiliate” means, with respect to a Party, any Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with that Party, but for only so long as such control
exists.  For the purpose of this definition, “control” (including, with
correlative meaning, the terms “controlled by” and “under common control”) means
(a) to possess, directly or indirectly, the power to direct the management or
policies of an entity, whether through ownership of voting securities, by
contract relating to voting rights or corporate governance, or otherwise; or
(b) direct or indirect beneficial ownership of more than fifty percent (50%), or
such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction, of the voting share capital or other
equity interest in such entity.

1.3“Applicable Laws” means the applicable provisions of any and all national,
supranational, regional, federal, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including MAAs) of or from
any court, arbitrator, Regulatory Authority or Government Authority having
jurisdiction over or related to the subject item, including the FFDCA, DAL, and
the Provisions for Drug Registration of NMPA.

1.4“Auditor” has the meaning set forth in Section 8.10 (Audit Dispute).

1.5“Business Day” means a day other than a Saturday, Sunday or a bank or other
public holiday in Mainland China, Hong Kong or The Commonwealth of Massachusetts
in United States.

1.6“Calendar Quarter” means each respective period of three (3) consecutive
months ending on 31 March, 30 June, 30 September, and 31 December, except that
the first Calendar Quarter of the Term shall commence on the Effective Date and
end on the day immediately prior to the first 1 January, 1 April, 1 July or 1
October to occur after the Effective Date, and the last Calendar Quarter shall
end on the last day of the Term.

1.7“Calendar Year” means each successive period of 12 calendar months commencing
on 1 January and ending on 31 December except that the first Calendar Year of
the Term shall commence on the Effective Date and end on 31 December of the year
in which the Effective Date occurs and the last Calendar Year of the Term shall
commence on 1 January of the year in which the Term ends and end on the last day
of the Term.

1.8“CFR” means the U.S. Code of Federal Regulations.

1.9“Challenge” means to contest or assist, directly or indirectly, in the
contesting of the validity or enforceability of any of the NPLH Patents, in
whole or in part, in any court,

3

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

arbitration proceeding or other tribunal, including the United States Patent and
Trademark Office and the United States International Trade Commission.  For the
avoidance of doubt, the term “contest” includes:  (a) filing an action under 28
U.S.C. §§ 2201-2202 seeking a declaration of invalidity or unenforceability of
any NPLH Patents; (b) citation to the United States Patent and Trademark Office
pursuant to 35 U.S.C. § 301 of prior art patents or printed publications or
statements of the patent owner concerning the scope of any of the NPLH Patents;
(c) filing a request under 35 U.S.C. § 302 for re-examination of any of the NPLH
Patents; (d) filing, or joining in, a petition under 35 U.S.C. § 311 to
institute inter partes review of any NPLH Patents or any portion thereof; (e)
filing, or joining in, a petition under 35 U.S.C. § 321 to institute post-grant
review of the NPLH Patents or any portion thereof; (f) provoking or becoming a
party to an interference with an application for any of the NPLH Patents
pursuant to 35 U.S.C. § 135; (g) filing or commencing any re-examination,
opposition, cancellation, nullity or similar proceedings against any of the NPLH
Patents in any country; or (h) any foreign equivalents of subsection (a) through
(g) applicable in the Territory.

1.10“Claims” means all Third Party demands, claims, actions, proceedings and
liabilities (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, legal costs and other expenses of any nature.

1.11“Clinical Study Report” means an “integrated” full report of an individual
study of SPR206 that includes statistical descriptions, presentations and
analyses, incorporating tables and figures into the main text of the report or
at the end of the text, with appendices containing such information as the
protocol, sample case report forms, investigator-related information,
information related to the test drugs/investigational products including active
control/comparators, technical statistical documentation, related publications,
patient data listings, and technical statistical details such as derivations,
computations, analyses, and computer output, prepared under the guidelines of
the International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use.

1.12“CMC” means chemistry, manufacturing, and controls.

1.13“Combination Product” means any Licensed Product comprised of the following,
either formulated together (i.e., a fixed dose combination), packaged together
and sold for a single price, or co-administered or jointly provided to patients
(but which shall be limited to anti-infectious product only), whether or not
packaged together: (a) the Compound, and (b) at least one other Active
Pharmaceutical Ingredient.

1.14“Commercial Supply Agreement” has the meaning set forth in Section 6.1(b)
(Commercial Supply Agreement).

1.15“Commercialization” means the conduct of all activities undertaken before
and after Regulatory Approval has been obtained relating to the promotion,
marketing, sale and distribution (including importing, exporting, transporting
for commercial sales, customs clearance, warehousing, invoicing, handling and
delivering the Licensed Products to customers) of the Compound or the Licensed
Products, including: (a) sales force efforts, detailing, advertising, medical
education, planning, marketing, sales force training, and sales and

4

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

distribution; and (b) scientific and medical affairs.  For clarity,
Commercialization does not include any Development activities, whether conducted
before or after Regulatory Approval.  “Commercialize” and “Commercializing” have
correlative meanings.

1.16“Commercialization Plan” has the meaning set forth in Section 7.2
(Commercialization Plan).

1.17“Commercially Reasonable Efforts” means, with respect to each Party’s
obligations under this Agreement relating to the Development, Manufacturing, and
Commercialization activities with respect to the Compound or the Licensed
Products, the carrying out of such activities using efforts and resources that
are consistent with the exercise of customary scientific and business practices
as applied in the pharmaceutical industry for a company of a similar stage and
size as the entity and having similar resources, for development, regulatory,
manufacturing and commercialization activities conducted with respect to
products at a similar stage of development or commercialization and having
similar commercial potential, taking into account relative safety and efficacy,
product profile, the regulatory environment, payers’ policies and regulations,
competitiveness of the marketplace and the market potential of such products,
the nature and extent of market exclusivity, including patent coverage and
regulatory data protection, and price and reimbursement status.  The Parties
hereby agree that the level of effort may be different for different markets and
may change over time, reflecting changes in the status of the aforementioned
attributes and potential of the Compound and the Licensed Products.  When used
regarding obligations under this Agreement other than the Development,
Manufacturing, and Commercialization activities with respect to the Compound or
the Licensed Products, the term “Commercially Reasonable Efforts” shall mean the
carrying out of such activities using commercially reasonable efforts and
financial, personnel and other resources that are consistent with the exercise
of customary business practices as applied in the carrying out of such
activities generally by and on behalf of biopharmaceutical companies of a
similar stage and size and having similar resources.

1.18“Compound” means SPR206.

1.19“Confidential Information” of a Party means all Know-How, Inventions,
unpublished patent applications and other information and data of a financial,
commercial, business, operational or technical nature of such Party that is
disclosed or made available by or on behalf of such Party or any of its
Affiliates to the other Party or any of its Affiliates, whether made available
orally, in writing or in electronic or other form.  The terms of this Agreement
are the Confidential Information of both Parties.

1.20“Control” or “Controlled” means, with respect to any Know-How, Patents,
Regulatory Documentation or other intellectual property rights, that a Party has
the legal authority or right (whether by ownership, license or otherwise, other
than by virtue of any license granted to such Party by the other Party pursuant
to this Agreement) to grant a license, sublicense, access or other right (as
applicable) under such Know-How, Patents, Regulatory Documentation or other
intellectual property rights to the other Party on the terms and conditions set
forth herein, in each case without breaching the terms of any agreement with a
Third Party, infringing third party intellectual property, or misappropriating
third party trade secrets.

5

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

1.21“Controlling Party” has the meaning set forth in Section 9.6 (Invalidity or
Unenforceability Defenses or Actions)

1.22“Corporate Names” has the meaning set forth in Section 1.125 (Spero
Trademarks).

1.23“Cost of Goods” means, with respect to any Compound or any Licensed Product,
the fully absorbed cost to manufacture such Compound or Licensed Product in
finished form for Development and/or Commercialization use, which means: (a) in
the case of products, intermediates, API and services acquired from one or more
Third Parties, all documented payments made to such Third Parties or direct
material costs directly related to such products, intermediates, API and
services, including without limitation, all costs incurred in purchasing
materials, sales, excise and other taxes imposed thereon, customs duties,
import, export and other charges levied by Governmental Authorities, all costs
of packaging, shipping and insuring such materials; and (b) in the case of
manufacturing services performed by a Party or its Affiliates, including
manufacturing services that are reasonably necessary to support products and
services acquired from Third Parties as contemplated in subsection (a), the
actual unit costs of manufacture, with no markup of any nature. The remainder of
this definition is only applicable for determining costs of manufacturing
services performed by a Party or its Affiliates as contemplated by subsection
(b). Actual unit costs shall consist of direct material costs, direct labor
costs, and manufacturing overhead directly attributable to such Compound or
Licensed Product, all calculated in accordance with GAAP, but without allocation
of idle capacity, all to the extent provided, procured or incurred in connection
with the manufacture of such Compound or Licensed Product.  Direct material
costs shall include the costs incurred in purchasing materials, including sales,
excise and other taxes imposed thereon, customs duties, import, export and other
charges levied by Governmental Authorities, and all costs of packaging, shipping
and insuring such components. Direct labor costs shall include the cost of: (i)
employees working in direct manufacturing and packaging of such Compound or
Licensed Product; and (ii) direct quality control and quality assurance
activities. Manufacturing overhead attributable to such Compound or Licensed
Product shall include a reasonable allocation of indirect labor costs (not
previously included in direct labor costs). Manufacturing overhead shall in no
event exceed [***]% of the sum of the direct material costs and direct labor
costs.  Cost of Goods under the preceding subsection (b) specifically excludes
profit margins of NPLH or its Affiliates.

1.24“CTA” means a Clinical Trial Application that is required to initiate a
clinical trial for registering a drug product under the Drug Administration Law
of the People’s Republic of China and the Provisions for Drug Registration of
NMPA, and equivalents thereof under future Chinese laws and regulations, and the
laws and regulations of other countries and jurisdictions in the Territory, in
each as the same may be amended from time to time.

1.25“DAL” means the Drug Administration Law of the People’s Republic of China
and the equivalent laws of other countries and jurisdictions in the Territory,
in each as the same may be amended from time to time.

1.26“Develop” or “Development” means to develop (including clinical,
non-clinical and CMC development), analyze, test and conduct preclinical,
clinical and all other regulatory

6

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

trials for the Compound or Licensed Product, including all post-approval
clinical trials, as well as all related regulatory activities and any and all
activities pertaining to new Indications, pharmacokinetic studies and all
related activities including work on new formulations, new methods of treatment
and CMC activities including new manufacturing methods.  “Developing” and
“Development” have correlative meanings.

1.27“Development Plan” has the meaning set forth in Section 4.2 (Development
Plan).

1.28“Diligence Meeting” has the meaning set forth in Section 4.3(b) (Specific
Diligence Events).

1.29“Diligence Meeting Date” has the meaning set forth in Section 4.3(b)
(Specific Diligence Events)

1.30“Diligence Milestone” has the meaning set forth in Section 4.3(b) (Specific
Diligence Events).

1.31“Diligence Target Dates” has the meaning set forth in Section 4.3(b)
(Specific Diligence Events).

1.32“Disclosing Party” has the meaning set forth in Section 10.1(a) (Duty of
Confidence - subsection (a)).

1.33“Dispute” has the meaning set forth in Section 14.10(a) (Dispute Resolution
- subsection (a)).

1.34“Dollar” means U.S. dollars, and “$” shall be interpreted accordingly.

1.35“[***] Study” means a clinical study to measure [***].

1.36“Everest Development Data” means any (a) pharmacology, toxicology and other
biological data Controlled by Everest related to the Compound or any Licensed
Product or otherwise included in, or filed in support of, the Regulatory
Documentation filed by Everest in the Territory and (b) clinical data Controlled
by Everest related to the Compound or any Licensed Product or otherwise included
in, or filed in support of, the Regulatory Documentation filed by Everest in the
Territory.

1.37“Everest Know-How” means all Know-How that Everest Controls as of the
Effective Date or during the Term that is necessary or reasonably useful for the
Development, Manufacture, Commercialization or other Exploitation of any
Compound or Licensed Product in the Licensed Field, including Everest Sole
Inventions, Everest’s interest in any Joint Inventions, Everest Development Data
and Everest’s Regulatory Documentation.

1.38“Everest Indemnitees” has the meaning set forth in Section 13.1
(Indemnification by Spero).

7

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

1.39“Everest Patents” means all Patents that Everest Controls as of the
Effective Date or during the Term that are necessary or reasonably useful for
the Development, Manufacture, Commercialization or other Exploitation of any
Compound or any Licensed Product in the Licensed Field, including any Everest
Sole Invention Patents and Everest’s interest in the Joint Patents in the
Territory.

1.40“Everest Sole Inventions” means any Inventions that are conceived and
reduced to practice solely by employees of, or consultants or service providers
to, Everest, at any time during the Term of this Agreement and that are made,
generated, conceived or otherwise invented as a result of a Party exercising its
rights or carrying out its obligations under this Agreement, whether directly or
via its Affiliates, agents or independent contractors.

1.41“Everest Sole Invention Patents” means any Patents that contain one or more
claims that cover Everest Sole Inventions.

1.42“Everest Technology” means the Everest Patents and the Everest Know-How.

1.43“Excluded Claim” has the meaning set forth in Section 14.10(g) (Dispute
Resolution - subsection (g)).

1.44“Executive Officers” has the meaning set forth in Section 3.3(b) (JDC
Decision Making - subsection (a)).

1.45“Exploit” means to make, have made, import, use, sell or offer for sale,
including to research, Develop, Commercialize, register, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market or have sold or otherwise dispose
of.  

1.46“Exploitation” means the act of Exploiting the Compound, product or process.

1.47“FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.48“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, as
amended from time to time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).

1.49“First Commercial Sale” means, with respect to any Licensed Product in any
jurisdiction in the Territory, the first arm’s length sale of such Licensed
Product by Everest, its Affiliates or Sublicensees to a Third Party for monetary
value for use or consumption of such Licensed Product by the end user in the
general public after Regulatory Approval for such Licensed Product in such
jurisdiction has been granted.  Sales prior to receipt of Regulatory Approval
for such Licensed Product, such as so-called “treatment IND sales,” “named
patient sales,” and “compassionate use sales,” shall not be construed as a First
Commercial Sale.

1.50“First Diligence Notice” has the meaning set forth in Section 4.3(b)
(Specific Diligence Events).

8

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

1.51“Fiscal Year” means the period from January 1 of a Calendar Year through
December 31 of such Calendar Year.

1.52“GAAP” means the then-current Generally Accepted Accounting Principles or
International Financial Reporting Standards (IFRS), whichever is adopted as the
standard financial accounting guideline in the United States for public
companies, as consistently applied.

1.53“Generic Competition” means, on a Licensed Product-by-Licensed Product and
jurisdiction-by-jurisdiction basis, that, in a given Calendar Quarter, one or
more Third Parties is selling one or more Generic Products in such jurisdiction
and the unit volume of all Generic Products to such Licensed Product sold in
such jurisdiction in such Calendar Quarter is equal to or greater than [***]
percent ([***]%) of the combined unit volume of such Generic Products and such
Licensed Product sold in such jurisdiction in such Calendar Quarter, where the
number of units of the Generic Products and the Licensed Product sold in the
relevant jurisdiction and Calendar Quarter are as reported by IQVIA or any
successor thereto (or based on equivalent data reported by any other independent
sales auditing firm mutually agreed by the Parties if IQVIA data are not
available).

1.54“Generic Product” means, with respect to a Licensed Product, any product
that contains the same Compound as such Licensed Product and that is sold under
an approved Marketing Authorization Application granted by a Regulatory
Authority to a Third Party that is not a Sublicensee of Everest or its
Affiliates and did not obtain such product in a chain of distribution that
includes any of Everest, its Affiliates, or its Sublicensees.

1.55“Good Manufacturing Practices” or “GMP” shall mean all applicable Good
Manufacturing Practices standards, including, as applicable, those standards
required by any Regulatory Authority in the Territory.

1.56“Government Authority” means any federal, state, national, state, provincial
or local government, or political subdivision thereof, or any multinational
organization or any authority, agency or commission entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power, any court or tribunal (or any department, bureau or division
thereof, or any governmental arbitrator or arbitral body).

1.57“Hong Kong” means the Hong Kong Special Administrative Region of the
People’s Republic of China.

1.58“IND” means a CTA or any other investigational new drug application,
clinical trial application, clinical trial exemption or similar or equivalent
application or submission for approval to conduct human clinical investigation
filed with or submitted to the NMPA in conformance with the requirements of the
NMPA, or any other Regulatory Authority of any jurisdiction in the Territory in
conformance with the requirements of such Regulatory Authority.

1.59“Indemnification Claim Notice” has the meaning set forth in Section 13.3(a)
(Notice of Claim).

9

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

1.60“Indemnified Party” has the meaning set forth in Section 13.3(a) (Notice of
Claim).

1.61“Indemnifying Party” has the meaning set forth in Section 13.3(a) (Notice of
Claim).

1.62“Indication” means a separate and distinct disease, disorder, illness or
health condition for which a separate MAA approval is required.

1.63“Indirect Costs” means, with respect to a multi-regional clinical trial, all
Third Party costs and expenses incurred by NPLH or Everest to conduct such
multi-regional clinical trial that are not directly allocable to a Party’s
territory (or to clinical sites within a Party’s territory), including, without
limitation, fees, costs and expenses for data management, clinical evaluation
committees, data safety monitoring boards, physician consulting, investigator
meetings, travel, document translation and other technology solutions and
services that are not specific to a territory or a clinical site within a
territory.

1.64“Infringed IP” means, with respect to any jurisdiction in the Territory, (a)
a claim of an issued and unexpired Patent (as may be extended through
supplementary protection certificate or patent term extension or the like) that
has not been cancelled, revoked, held invalid or unenforceable by a decision of
a patent office or other Government Authority of competent jurisdiction from
which no appeal can be taken (or from which no appeal was taken within the
allowable time period) and which claim has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise; (b) a claim of a Patent application pending for no more
than [***] years that has not been cancelled, withdrawn or abandoned or finally
rejected by an administrative agency action from which no appeal can be taken;
or (c) any Know-How not in the public domain; in each of case (a) and (b) which
such claim the JDC reasonably determines to be infringed by (i) Everest’s
Manufacturing, selling or offering for sale of the Compound or a Licensed
Product and/or (ii) NPLH’s Manufacturing, selling or offering for sale of the
Compound or a Licensed Product; and in the case of (c), which Know-How the JDC
reasonably determines to be necessary to (i) Everest’s Manufacturing, selling or
offering for sale of the Compound or a Licensed Product and/or (ii) NPLH’s
Manufacturing, selling or offering for sale of the Compound or a Licensed
Product.

1.65“Initial Development Plan” has the meaning set forth in Section 4.2
(Development Plan).

1.66“Initiation” means, with respect to a clinical trial, the first dosing
(whether with investigational drug, comparator drug or placebo) of the first
subject in such clinical trial.

1.67“Initial Supply Agreement” has the meaning set forth in Section 6.1 (Supply
Agreement).

1.68“Initial Term” has the meaning set forth in Section 11.1 (Term).

1.69“In-License Agreement” has the meaning set forth in Section 2.4(b)
(In-License Agreements).

10

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

1.70“Invention” means any technical, scientific and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material,
including: biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, pre-clinical, clinical, safety, manufacturing and
quality control data and information, including study designs and protocols,
assays and biological methodology process, composition of matter, article of
manufacture, discovery or finding, patentable or otherwise, that is made,
generated, conceived or otherwise invented as a result of a Party exercising its
rights or carrying out its obligations under this Agreement, whether directly or
via its Affiliates, agents or independent contractors, including all rights,
title and interest in and to the intellectual property rights therein.  For
clarity, “Invention” does not include NPLH Development Data or Everest
Development Data.

1.71“Joint Development Committee” or “JDC” has the meaning set forth in
Section 3.1 (Joint Development Committee).

1.72“Joint Inventions” means any Inventions that are conceived and reduced to
practice jointly by employees of, or consultants or service providers to, NPLH
and Everest, at any time during the Term of this Agreement and that are made,
generated, conceived or otherwise invented as a result of NPLH and Everest
exercising their rights or carrying out their obligations under this Agreement,
whether directly or via their Affiliates, agents or independent contractors.

1.73“Joint Patents” means any Patents that contain one or more claims that cover
Joint Inventions.

1.74“Know-How” means any information, including discoveries, improvements,
modifications, processes, methods, techniques, protocols, formulas, data,
inventions, know-how, trade secrets and results, patentable or otherwise,
including physical, chemical, biological, toxicological, pharmacological,
safety, and pre-clinical and clinical data, dosage regimens, control assays, and
product specifications, but excluding any Patents.

1.75“Licensed Field” means all therapeutic uses in humans.

1.76“Licensed Know-How” means all Know-How that NPLH Controls as of the
Effective Date or during the Term that is necessary or reasonably useful for the
Development, Manufacture, Commercialization or other Exploitation of the
Compound or any Licensed Product for use in the Licensed Field in the Territory,
including all NPLH Sole Inventions, NPLH’s interest in any NPLH Joint Inventions
in the Territory, NPLH Development Data and NPLH’s Regulatory Documentation
(with respect to Compound or a Licensed Product).

1.77“Licensed Manufacturing Know-How” has the meaning set forth in Section 6.2
(Manufacturing Technology Transfer).

1.78“Licensed Patents” means all Patents Controlled by NPLH as of the Effective
Date or during the Term that are necessary or reasonably useful for the
Development,

11

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Manufacture, Commercialization, or other Exploitation of the Compound or any
Licensed Product for use in the Licensed Field in the Territory, including any
NPLH Sole Invention Patents and NPLH’s interest in the NPLH Joint Patents in the
Territory.  The NPLH Patents existing as of the Effective Date are listed on
Exhibit A.  

1.79“Licensed Product” means any pharmaceutical product that contains the
Compound, alone or in combination with one or more other molecules or agents in
any dosage form or formulation.  For purposes of this Agreement, with respect to
a Licensed Product that has been approved for an initial Indication, the
approval of such License Product for one or more additional Indications shall
not constitute a new and separate Licensed Product.

1.80“Licensed Product Agreement” means, with respect to the Compound or any
Licensed Product, any agreement entered into by and between Everest or any of
its Affiliates or its or their Sublicensees, on the one hand, and one or more
Third Parties, on the other hand, that is necessary or reasonably useful for the
Exploitation of the Compound or a Licensed Product in the Licensed Field in the
Territory, including without limitation:  (a) any agreement (other than this
Agreement) pursuant to which Everest, any of its Affiliates or any of its or
their Sublicensees receives any license or other rights to Exploit the Compound
or a Licensed Product; (b) any supply agreement (other than the Initial Supply
Agreement and the Commercial Supply Agreement) pursuant to which Everest, any of
its Affiliates or any of its or their Sublicensees obtains quantities of the
Compound or a Licensed Product; (c) any clinical trial agreements; (d) any
contract research organization agreements; and (e) any service agreements.  

1.81“Licensed Technology” means the Licensed Patents and the Licensed Know-How.

1.82“MAA” or “Marketing Authorization Application” means an application to the
appropriate Regulatory Authority for approval to market a Licensed Product (but
excluding Pricing Approval) in any particular jurisdiction, and all amendments,
renewals and supplements thereto, including an NDA filed with the FDA in the
U.S. or an NDA (or any future equivalent thereto as defined in the DAL and the
Provisions for Drug Registration) filed with the NMPA in the Territory.

1.83“Mainland China” means the People’s Republic of China, including Hainan
Island, but excluding Hong Kong, the Macau Special Administrative Region of the
People’s Republic of China and Taiwan.

1.84“Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
in-process and finished testing, shipping, storing, or release of a product or
any ingredient or intermediate thereof, including process development, process
qualification and validation, scale-up, pre-clinical, clinical and commercial
manufacture and analytic development, product characterization, test method
development and stability testing, formulation, quality assurance and quality
control of the any compound, product or intermediate, and regulatory affairs
with respect to the foregoing.

12

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

1.85“Manufacturing Transfer Period” has the meaning set forth in Section 6.2
(Manufacturing Technology Transfer).

1.86“Milestone Event” has the meaning set forth in Section 8.2(a) - (8.2
Development and Regulatory Milestone Payments – clause (a)).

1.87“Milestone Payment” has the meaning set forth in Section 8.2(a) - (8.2
Development and Regulatory Milestone Payments – clause (a)).

1.88“NDA” means a New Drug Application (as more fully defined in 21 C.F.R.
§314.5 et seq. or successor regulation) and all amendments and supplements
thereto filed with the FDA and any other equivalent filings in the Territory.

1.89“Net Sales” means, with respect to any Licensed Product, the gross amounts
invoiced for sales or other dispositions of such Licensed Product (excluding
transfer or dispositions of product at or below manufacturing cost, or without
charge, for nonclinical or clinical purposes, research, commercial samples,
compassionate use, indigent programs and humanitarian and charitable donations)
by or on behalf of Everest, its Affiliates and Sublicensees to Third Parties,
less the following deductions to the extent included in the gross invoiced sales
price for such Licensed Product or otherwise paid or incurred by Everest or its
Affiliates, as applicable, with respect to the sale or other disposition of such
Licensed Product:

(a)normal and customary trade and quantity and cash discounts, allowances, and
credits actually allowed and properly taken with respect to sales of such
Licensed Product;

(b)credits or allowances given or made for rejection or return of previously
sold Licensed Products or for retroactive price reductions and billing errors;

(c)discounts, rebates, reimbursements, and chargeback payments granted to
managed health care organizations or other health care institutions (including
hospitals), health care administrators, patient assistance or similar programs,
pharmacy benefit managers (or equivalents thereof), wholesalers and other
distributors, pharmacies and other retailers, group purchasing organizations or
other buying groups, health maintenance organizations, national,
state/provincial, local, and other governments, their agencies and purchasers
and reimbursers, any other providers of health insurance coverage, or to trade
customers;

(d)costs of freight, postage, insurance, and other transportation charges
related to the distribution of such Licensed Product;

(e)any Taxes levied on or with respect to such Licensed Product or measured by
the billing amount of such Licensed Product (excluding Taxes imposed on or with
respect to net income, however, denominated);

(f)the portion of administrative fees paid during the relevant time period to
group purchasing organizations or pharmaceutical benefit managers relating to
such Licensed Product; and

13

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

(g)amounts invoiced for sales of Licensed Product that are written off as
uncollectible after reasonable collection efforts, in accordance with GAAP and
standard practices of the applicable party.

Such amounts shall be determined in accordance with GAAP, consistently
applied.  Any of the deductions listed above that involves a payment by Everest,
its Affiliates or its or their Sublicensees shall be taken as a deduction in the
Calendar Quarter in which the payment is accrued by such entity.  For purposes
of determining Net Sales, a Licensed Product shall be deemed to be sold when
invoiced.  Everest’s, its Affiliates’ or its or their Sublicensees’ transfer of
any Licensed Product to an Affiliate or Sublicensee shall not result in any Net
Sales unless such Licensed Product is consumed or administered by such Affiliate
or Sublicensee in the course of its commercial activities.  With respect to any
Licensed Product that is consumed or administered by Everest or its Affiliates
or its or their Sublicensees, Net Sales shall include any amount billed or
invoiced with respect to such consumption or administration, including any
services provided directly in connection therewith.

In the event that a Licensed Product is sold as part of a Combination Product,
then Net Sales for such product shall be determined by multiplying the net sales
of the Combination Product (as calculated in accordance with analogous criteria
as set forth above for the “Net Sales” definition) by the fraction, A / (A+B)
where A is the weighted average sale price of such Licensed Product when sold
separately in finished form, and B is the weighted average sale price of the
other active compound or ingredient in the Combination Product sold separately
in finished form.

In the event that the weighted average sale price of a Licensed Product can be
determined but the weighted average sale price of the other active compound or
ingredient in the Combination Product cannot be determined, then Net Sales for
such product shall be calculated by multiplying the net sales of the Combination
Product (as calculated in accordance with analogous criteria as set forth above
for the “Net Sales” definition) by the fraction A / C where A is the weighted
average sale price of such Licensed Product when sold separately in finished
form and C is the weighted average sale price of the Combination Product.

In the event that the weighted average sale price of the other active compounds
or ingredients in the Combination Product can be determined but the weighted
average sale price of such Licensed Product cannot be determined, Net Sales for
such product shall be calculated by multiplying the net sales of the Combination
Product (as calculated in accordance with analogous criteria as set forth above
for the “Net Sales” definition) by the following formula: one (1) minus B / C
where B is the weighted average sale price of the other active compound or
ingredient in the Combination Product when sold separately in finished form and
C is the weighted average sale price of the Combination Product.

In the event that the weighted average sale price of both a Licensed Product and
the other active compound or ingredient in the Combination Product cannot be
determined, then Net Sales for such product shall be equal to [***] percent
([***]%) of the net sales of the Combination Product (as calculated in
accordance with analogous criteria as set forth above for the “Net Sales”
definition).

14

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

1.90“NMPA” means the National Medical Products Administration of the People’s
Republic of China, f.k.a. China Food and Drug Administration, or its successor.

1.91“NPLH CMO” has the meaning set forth in Section 6.2 (Manufacturing
Technology Transfer)

1.92“NPLH Development Data” means any (a) pharmacology, toxicology and other
biological data Controlled by NPLH related to the Compound or any Licensed
Product or otherwise included in, or filed in support of, the Regulatory
Documentation filed by NPLH outside of the Territory and (b) clinical data
Controlled by NPLH related to the Compound or any Licensed Product or otherwise
included in, or filed in support of, the Regulatory Documentation filed by NPLH
outside of the Territory

1.93“NPLH Indemnitees” has the meaning set forth in Section 13.2
(Indemnification by Everest).

1.94“NPLH Sole Inventions” means any Inventions that are conceived and reduced
to practice solely by employees of, or consultants or service providers to,
NPLH, at any time during the Term of this Agreement and that are made,
generated, conceived or otherwise invented as a result of a Party exercising its
rights or carrying out its obligations under this Agreement, whether directly or
via its Affiliates, agents or independent contractors.

1.95“NPLH Sole Invention Patents” means any Patents that contain one or more
claims that cover NPLH Sole Inventions.

1.96“Option Notice” has the meaning set forth in Section 2.3(d).

1.97“Option Fee” has the meaning set forth in Section 2.12(a).

1.98“Option Period” has the meaning set forth in Section 2.3(d).

1.99“Patent” means all patents and patent applications, including all
provisionals, divisionals, reissues, reexaminations, renewals, continuations,
continuations-in-part, substitute applications, priority applications and
inventors’ certificates, extensions and supplemental certificates and any and
all foreign equivalents of the foregoing.

1.100“Payment” has the meaning set forth in Section 8.8(b).

1.101“Permitted Liens” means: (a) liens securing indebtedness for borrowed
money; (b) security interests in assets to secure indebtedness for borrowed
money; (c) purchase money liens on secured purchase money indebtedness; (d)
liens to secure capitalized lease obligations; (e) liens for Taxes, the
nonpayment of which is being contested in good faith by appropriate proceedings
and for which adequate reserves or appropriate provisions, if any, as shall be
required by GAAP shall have been set aside on such Person's books; (f) statutory
or similar liens of carriers, warehousemen, mechanics, laborers, materialmen and
landlords incurred in the ordinary course of business for sums not yet due or
being contested in good faith; (g) liens arising out of judgments or awards, and
appeals and similar bonds incident to the conduct of

15

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

legal actions against such Person, which such Person shall then be prosecuting
an appeal or other proceedings for review; and (h) liens (including deposits)
incurred in the ordinary course of business to secure bids or tenders or the
performance of statutory obligations, leases, contracts, surety and appeal
bonds, performance bonds, and other obligations of a like nature, and other
encumbrances incidental to the normal conduct of the business of such Person.

1.102“Person” means any individual, partnership, limited liability company,
firm, corporation, association, trust, unincorporated organization or other
entity.

1.103“Phase 1 Clinical Trial” means a human clinical trial that would satisfy
the requirements for a Phase 1 study as defined in 21 CFR § 312.21(a) (or any
amended or successor regulations) or any equivalent regulations in jurisdictions
in the Territory, regardless of where such clinical trial is conducted.

1.104“Phase 3 Clinical Trial” means a human clinical trial that would satisfy
the requirements for a Phase 3 study as defined in 21 CFR § 312.21(c) (or any
amended or successor regulations) or any equivalent regulations in jurisdictions
in the Territory, regardless of where such clinical trial is conducted.

1.105“Polymyxin Class Compound” has the meaning set forth in Section 2.8
(Non-Compete).

1.106“Potentiator” has the meaning set forth in the introduction to this
Agreement.

1.107“Pricing Approval” means such governmental approval, agreement,
determination or decision establishing prices for a Licensed Product that can be
charged and/or reimbursed in a regulatory jurisdiction where the applicable
Government Authority approves or determines the price and/or reimbursement of
pharmaceutical products and where such approval or determination is necessary
for the commercial sale of such Licensed Product in such jurisdiction.

1.108“Product Infringement” has the meaning set forth in Section 9.4(a)
(Notice).

1.109“Product Trademarks” means the Trademark(s) used or to be used by Everest
or its Affiliates or its or their Sublicensees for the Commercialization of
Licensed Products in the Licensed Field in the Territory and any registrations
thereof or any pending applications relating thereto in the Territory
(excluding, in any event, any Corporate Names and any Spero Trademarks that
consist of or include any corporate name or corporate logo of Spero Parent, NPLH
or its or their Affiliates or its or their (sub)licensees (or Sublicensees)).

1.110“Receiving Party” has the meaning set forth in Section 10.1(a) (Duty of
Confidence - subsection (a)).

1.111“Reimbursement Rate” means, with respect the costs to NPLH or Everest of
conducting a clinical trial, the costs of services provided by one Party to the
other Party on an FTE-based compensation rate or any similar FTE-based costs to
be paid for or reimbursed hereunder, a blended FTE rate of $[***] per annum, or
$[***] per hour.

16

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

1.112“Regulatory Approval” means, with respect to a jurisdiction in the
Territory, any and all approvals (including approvals of Marketing Authorization
Applications), licenses, registrations or authorizations of any Regulatory
Authority necessary to commercially distribute, sell or market a Licensed
Product in such jurisdiction, including, where applicable: (a) pricing or
reimbursement approval in such jurisdiction; (b) pre- and post-approval
marketing authorizations (including any prerequisite Manufacturing approval or
authorization related thereto); and (c) labelling approval.

1.113“Regulatory Authority” means any applicable Government Authority
responsible for granting Regulatory Approvals for any Licensed Product,
including the FDA, the NMPA, and any corresponding national or regional
regulatory authorities.

1.114“Regulatory Documentation” means: all (a) applications (including all
Regulatory Filings, INDs, CTAs and Marketing Authorization Applications),
registrations, licenses, authorizations and approvals (including Regulatory
Approvals); (b) correspondence and reports submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authority) and all supporting
documents with respect thereto, including all adverse event files and complaint
files; and (c) clinical and other data contained or relied upon in any of the
foregoing; in each case (a), (b) and (c)) relating to the Compound or a Licensed
Product.

1.115“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
pharmaceutical product other than Patents, and including, without limitation,
orphan drug exclusivity, new chemical entity exclusivity, data exclusivity or
pediatric exclusivity.

1.116“Regulatory Filings” means, with respect to the Compound or Licensed
Products, any submission to a Regulatory Authority of any appropriate regulatory
application specific to the Compound or Licensed Products, and shall include,
without limitation, any submission to a regulatory advisory board and any
supplement or amendment thereto.  For the avoidance of doubt, Regulatory Filings
shall include any IND, CTA, NDA, MAA, Regulatory Approval or the corresponding
application in any other country or jurisdiction.

1.117“Representative” has the meaning set forth in Section 10.1(c) (Duty of
Confidence - Subsection (c)).

1.118“Respective Territory” means, in the case of Everest, the Territory, and in
the case of NPLH, all countries of the world outside the Territory.

1.119“Retained Rights” means, with respect to the Compound and Licensed
Products, the rights of NPLH, its Affiliates and its and their licensors,
(sub)licensees and contractors to:

(a)perform its and their obligations under this Agreement;

(b)Manufacture, have Manufactured, Develop and have Developed the Compound or
Licensed Products, within the Territory solely for Exploitation outside the
Territory; and

17

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

(c)Develop, Manufacture, Commercialize and otherwise Exploit the Compound and
Licensed Products for any and all purposes outside the Territory.

1.120“Royalty Term” has the meaning set forth in Section 8.4(b) (Royalty Term).

1.121“SEC” has the meaning set forth in Section 10.5 (Publicity/Use of Names -
subsection (a)).

1.122“Senior Officer” means, with respect to NPLH, the Chief Executive Officer
of Spero Parent, and with respect to Everest, its Chief Executive Officer.

1.123“[***]” has the meaning set forth in Section 14.10(b) (Dispute Resolution).

1.124“Spero Parent” has the meaning set forth in the recitals to this Agreement.

1.125“Spero Trademarks” means any corporate name or corporate logo of Spero
Parent, NPLH or its or their Affiliates, and any Trademark that consists of or
includes any corporate name or corporate logo of Spero Parent, NPLH or its or
their Affiliates (“Corporate Names”), including the Spero Trademarks, names and
logos identified on Exhibit B hereto and such other Trademarks, names and logos
as NPLH may designate in a writing sent to Everest from time to time during the
Term.

1.126“SPR206” means the compound known as SPR206 and having the chemical
structure shown in Exhibit C and [***].

1.127“SPR741” means the compound known as SPR741 and having the chemical
structure shown in Exhibit D and [***].

1.128“Sublicense” means a license or sublicense granted by Everest (or a
Sublicensee) to Develop, make, use, import, promote, offer for sale or sell the
Compound or any Licensed Product, including any license given to any of the
rights granted to Everest under Section 2.1(Licenses to Everest).

1.129“Subcontractor” has the meaning set forth in Section 2.9 (Subcontracting).

1.130“Sublicensee” means a Third Party to whom Everest or its Affiliate has
granted a Sublicense in accordance with the terms of this Agreement.

1.131“Successive Term” has the meaning set forth in Section 11.1 (Term).

1.132“Tax” or “Taxes” means any (a) all federal, provincial, territorial, state,
municipal, local, foreign or other taxes, imposts, rates, levies, assessments
and other charges in the nature of a tax (and all interest and penalties thereon
and additions thereto imposed by any Government Authority), including without
limitation all income, excise, franchise, gains, capital, real property, goods
and services, transfer, value added, gross receipts, windfall profits,
severance, ad valorem, personal property, production, sales, use, license,
stamp, documentary stamp, mortgage recording, employment, payroll, social
security, unemployment, disability,

18

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

escheat, estimated or withholding taxes, and all customs and import duties,
together with all interest, penalties and additions thereto imposed with respect
to such amounts, in each case whether disputed or not; (b) any liability for the
payment of any amounts of the type described in subsection  (a) as a result of
being or having been a member of an affiliated, consolidated, combined or
unitary group; and (c) any liability for the payment of any amounts as a result
of being party to any tax sharing agreement or arrangement or as a result of any
express or implied obligation to indemnify any other person with respect to the
payment of any amounts of the type described in subsection (a) or (b).

1.133“Term” has the meaning set forth in Section 11.1 (Term).

1.134“Territory” means Greater China (Mainland China, Hong Kong, the Macau
Special Administrative Region of the People’s Republic of China, and Taiwan),
the Republic of Korea (South Korea) and Southeast Asia (the Republic of
Singapore, Malaysian Federation, Kingdom of Thailand, the Republic of Indonesia,
Socialist Republic of Vietnam and the Republic of the Philippines).

1.135“Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.136“Third Party Infringement Claim” has the meaning set forth in Section 9.5
(Infringement claims by Third Parties).

1.137“Trademark” means any word, name, symbol, color, shape, designation or any
combination thereof, including any trademark, service mark, trade name, brand
name, sub-brand name, trade dress, product configuration rights, program name,
delivery form name, certification mark, collective mark, logo, tagline, slogan,
design or business symbol, that functions as an identifier of source, origin or
quality, whether or not registered, and all statutory and common law rights
therein and all registrations and applications therefor, together with all
goodwill associated with, or symbolized by, any of the foregoing.

1.138“Transfer Tax” has the meaning set forth in Section 8.8(c) (Transfer Tax).

1.139“United States” or “U.S.” means the United States of America including its
territories and possessions.

1.140“Valid Claim” means, with respect to any jurisdiction in the Territory, (a)
a claim of an issued and unexpired Patent (as may be extended through
supplementary protection certificate or patent term extension or the like) that
has not been cancelled, revoked, held invalid or unenforceable by a decision of
a patent office or other Government Authority of competent jurisdiction from
which no appeal can be taken (or from which no appeal was taken within the
allowable time period) and which claim has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise; or (b) a claim of a Patent application pending for no
more than [***] years that has not been cancelled, withdrawn or abandoned or
finally rejected by an administrative agency action from which no appeal can be
taken; provided that in each of (a) and (b) in any jurisdiction in the
Territory, a Valid Claim shall cease to be a Valid Claim in such jurisdiction if
it does not block or prevent the entry, or Commercialization, of Generic
Products.

19

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

1.141Interpretation.  In this Agreement, unless otherwise specified:

(a)“includes” and “including” shall mean, respectively, includes without
limitation and including without limitation;

(b)words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders;

(c)words such as “herein”, “hereof”, and “hereunder” refer to this Agreement as
a whole and not merely to the particular provision in which such words appear;
and

(d)the Exhibits and other attachments form part of the operative provision of
this Agreement and references to this Agreement shall include references to the
Exhibits and attachments.

ARTICLE 2
LICENSES

2.1License to Everest.

(a)Subject to the terms and conditions of this Agreement, NPLH hereby grants to
Everest an exclusive (even as to NPLH), royalty-bearing license under the NPLH
Licensed Technology solely to Exploit Licensed Products in the Licensed Field in
the Territory, with the right to grant sublicenses in accordance with
Section 2.3 (Sublicense Rights).

(b)The United States federal government retains rights in certain of the
Licensed Patents pursuant to 35 U.S.C. §§ 200-212 and 37 C.F.R. § 401 et seq.,
and any right granted in this Agreement greater than that permitted under 35
U.S.C. §§ 200-212 or 37 C.F.R. § 401 et seq. will be deemed modified as may be
required to conform to the provisions of those statutes and regulations.

2.2License to NPLH.  Subject to the terms and conditions of this Agreement,
Everest hereby grants to NPLH an exclusive (even as to Everest), royalty-free
license under the Everest Technology solely to Exploit Licensed Products in the
Licensed Field outside the Territory, with the right to grant sublicenses in
accordance with Section 2.3 (Sublicense Rights).

2.3Sublicense Rights.  

(a)Affiliates.  Subject to the terms of this Section 2.3 (Sublicense Rights),
Everest may grant a sublicense of the license granted in Section 2.1 (License to
Everest) through multiple tiers to Affiliates of Everest without prior notice to
or the prior consent of NPLH; provided that (i) Licensed Know-How may only be
sublicensed along with the Licensed Patents (other than in the case of a
sublicense to a fee-for-service Subcontractor in the context of subcontracting
pursuant to Section 2.9 (Subcontracting)); (ii) Everest shall cause each
Affiliate to comply with the applicable terms and conditions of this Agreement,
as if such Affiliate were a Party to this Agreement; and (iii) Everest shall be
responsible for all actions, activities and obligations to NPLH of such
Affiliate.  Subject to the terms of this Section 2.3 (Sublicense

20

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Rights), NPLH may grant a sublicense of the license granted in Section 2.2
(License to NPLH) through multiple tiers to Affiliates of NPLH without prior
notice to or the prior consent of Everest; provided that (i) Everest Know-How
may only be sublicensed along with the Everest Patents (other than in the case
of a sublicense to a fee-for-service Subcontractor in the context of
subcontracting pursuant to Section 2.9 (Subcontracting)); (ii) NPLH shall cause
each Affiliate to comply with the applicable terms and conditions of this
Agreement, as if such Affiliate were a Party to this Agreement; and (iii) NPLH
shall be responsible for all actions, activities and obligations to Everest of
such Affiliate

(b)Third Parties.  Upon the prior written consent of NPLH, such consent not to
be unreasonably withheld, conditioned, or delayed, Everest may grant a
sublicense of the rights granted under the license in Section 2.1 (License to
Everest) through multiple tiers to any Third Party; provided that (i) Licensed
Know-How may only be sublicensed along with the Licensed Patents (other than in
the case of a sublicense to a fee-for-service Subcontractor in the context of
subcontracting pursuant to Section 2.9 (Subcontracting)); (ii) each sublicense
granted to a Third Party shall be in writing, and shall incorporate terms and
conditions that are consistent with, and expressly made subject to, the terms
and conditions of this Agreement; (iii) NPLH shall be provided by Everest with a
copy of such sublicense agreement within [***] days of execution, which copy may
redact any financial or other proprietary terms; and (iv) Everest shall be
responsible to NPLH for a breach of this Agreement due to the breach by such
Third Party of such sublicense agreement.  Everest hereby waives any requirement
that NPLH exhaust any right, power or remedy, or proceed against any such
sublicensee for any obligation or performance under this Agreement prior to
proceeding directly against Everest.  Upon the prior written consent of Everest,
such consent not to be unreasonably withheld, conditioned, or delayed, NPLH may
grant a sublicense of the rights granted under the license in Section 2.2
(License to NPLH) through multiple tiers to any Third Party; provided that (i)
Everest Know-How may only be sublicensed along with the Everest Patents (other
than in the case of a sublicense to a fee-for-service Subcontractor pursuant to
Section 2.9 (Subcontracting)); (ii) each sublicense granted to a Third Party
shall be in writing, and shall incorporate terms and conditions that are
consistent with, and expressly made subject to, the terms and conditions of this
Agreement; (iii) Everest shall be provided by NPLH with a copy of such
sublicense agreement within [***] days of execution, which copy may redact any
financial or other priority terms; and (iv) NPLH shall be responsible to Everest
for a breach of this Agreement due to the breach by such Third Party of such
sublicense agreement.  NPLH hereby waives any requirement that Everest exhaust
any right, power or remedy, or proceed against any sublicensee for any
obligation or performance under this Agreement prior to proceeding directly
against NPLH.

(c)A copy of each sublicense agreement with any Third Party shall, without
redaction, be made available to (i) pursuant to Section 8.9 (Financial Records
and Audit), any independent certified public accountant for the purpose of
verifying for NPLH the accuracy of the financial reports furnished by Everest
under this Agreement or of any payments made, or required to be made, by Everest
to NPLH pursuant to this Agreement and (ii) pursuant to Section 8.10 (Audit
Dispute), any Auditor resolving a financial disagreement between the Parties.

(d)Potentiator hereby grants to Everest an exclusive option (the “SPR741
Option”), exercisable by written notice from Everest to Potentiator (the “Option
Notice”)

21

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

during the period commencing on the Effective Date and ending on the first
anniversary of the Effective Date (the “Option Period”), to negotiate a license
agreement providing an exclusive (even as to Potentiator) license to the Patents
and Know-How covering SPR741 in the Licensed Field in the Territory and on
substantially the same terms contained herein (including, without limitation, an
upfront payment, development and commercial milestones, and royalties), as
further described in Section 2.12 (Option to License SPR741).  

2.4NPLH’s Retained Rights; Limitations of License Grants.  

(a)Retained Rights of NPLH.  Notwithstanding anything to the contrary in this
Agreement and without limitation of any rights granted or reserved to NPLH
pursuant to any other term or condition of this Agreement, NPLH hereby expressly
retains, on behalf of itself and its Affiliates (and on behalf of its and their
direct and indirect Third Party licensors under any In-License Agreement,
(sub)licensees and contractors) all right, title and interest in and to the
Licensed Patents, the Licensed Know-How, NPLH Development Data, NPLH’s interests
in and to Joint Patents and Joint Know-How, Regulatory Documentation of NPLH and
the Corporate Names of NPLH, Spero Parent and their Affiliates, in each case,
for purposes of performing or exercising the Retained Rights.

(b)In-License Agreements

(1)If NPLH or any of its Affiliates negotiates with a Third Party at arms’
length to obtain a license to Infringed IP (an “In-License Agreement”), then
NPLH shall promptly notify Everest and identify the relevant Third Party’s
Infringed IP, with a copy to the JDC.  The applicable Third Party’s Infringed IP
shall be included in the license granted to Everest under Section 2.1 (License
to Everest) and considered NPLH Patents and NPLH Know-How, respectively, only if
NPLH discloses the substantive terms of the In-License Agreement to Everest,
which NPLH hereby agrees to do, and Everest agrees in writing to (A) comply with
all the relevant obligations of such In-License Agreement, and (B) pay [***]% of
all upfront, milestone, royalty and other payments applicable to the
Development, Manufacture or Commercialization of the Compound or any Licensed
Product in the Licensed Field in the Territory; provided, however, that, such
upfront, milestone, royalty and other payments should be (x) at fair market
value for such a license in the Territory; and (y) directly attributable to the
Development, Manufacture or Commercialization of the Compound or any Licensed
Product in the Licensed Field in the Territory, or outside the Territory for use
in the Territory, by Everest or any of its Affiliates or any Sublicensees.  For
the avoidance of doubt, if Everest reasonably determines that such Third Party’s
Infringed IP under the In-License Agreement is not necessary for the
Development, Manufacture or Commercialization of the Compound or any Licensed
Product in the Licensed Field in the Territory, Everest has the right not to pay
any costs associated with such In-License Agreement, in which case such
Infringed IP shall not be included in the license granted to Everest under
Section 2.1 (License to Everest) nor considered to be NPLH Patents and NPLH
Know-How.

(2)If Everest or any of its Affiliates or Sublicensees negotiates with a Third
Party at arms’ length to obtain a license to Infringed IP, then Everest shall
promptly notify NPLH and identify the relevant Third Party’s Infringed IP, with
a copy to the JDC.  The

22

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

applicable Third Party’s Infringed IP shall be included in the license granted
by Everest to NPLH under Section 2.2 (License to NPLH) and considered Everest
Patents and Everest Know-How, respectively, only if Everest discloses the
substantive terms of such Third Party license to NPLH, which Everest hereby
agrees to do, and NPLH agrees in writing to (A) comply with all the relevant
obligations of such Third Party license; (B) pay [***]% of all upfront,
milestone, royalty and other payments applicable to the Development, Manufacture
or Commercialization of the Compound or any Licensed Product in the Licensed
Field in the Territory; and (C) pay all upfront, milestone, royalty and other
payments applicable to the Development, Manufacture or Commercialization of the
Compound or any Licensed Product in the Licensed Field outside the Territory;
provided, however, that, such upfront, milestone, royalty and other payments
under clause (B) above should be (x) at fair market value for such a license in
the Territory; and (y) directly attributable to the Development, Manufacture or
Commercialization of the Compound or any Licensed Product in the Licensed Field
in the Territory, or outside the Territory for use in the Territory, by Everest
or any of its Affiliates or any Sublicensees.  For the avoidance of doubt, if
NPLH reasonably determines that such Third Party’s Infringed IP is not necessary
for the Development, Manufacture or Commercialization of the Compound or any
Licensed Product in the Licensed Field outside the Territory, NPLH has the right
not to pay any costs associated with such Third Party license, in which case
such Infringed IP shall not be included in the license granted to NPLH under
Section 2.2 (License to NPLH) nor considered to be Everest Patents and Everest
Know-How.  In the event that NPLH does agree to accept such Third Party license,
the provisions of clauses (3), (4) and (5) of this Section 2.4(b) (In-License
Agreements) shall apply, mutatis, mutandis, to any such Third Party license.

(3)Subject to this Section 2.4(b) (In-License Agreements), the licenses granted
by NPLH in Section 2.1 (License to Everest) includes sublicenses solely under
the applicable license rights granted to NPLH or its Affiliates by Third Parties
under the In-License Agreements.  Any Sublicense with respect to Know-How or
Patents of a Third Party hereunder and any right of Everest (if any) to grant a
further sublicense thereunder, shall be subject and subordinate to the terms and
conditions of the In-License Agreement under which such sublicense is granted
and shall be effective solely to the extent permitted under the terms of such
agreement.  Without limitation of the foregoing, in the event and to the extent
that any In-License Agreement requires that particular terms or conditions of
such In-License Agreement be contained or incorporated in any agreement granting
a sublicense thereunder, such terms and conditions are hereby deemed to be
incorporated herein by reference and made applicable to the sublicense granted
herein under such In-License Agreement.

(4)The Parties shall cooperate with each other in good faith to support each
other in complying with NPLH’s and its Affiliates’ obligations under each
In-License Agreement.  Without limitation to the foregoing, (A) the Parties
shall, from time to time, upon the reasonable request of either Party, discuss
the terms of an In-License Agreement and agree upon, to the extent reasonably
possible, a consistent interpretation of the terms of such In-License Agreement
in order to, as fully as possible, allow NPLH and its Affiliates to comply with
the terms of such In-License Agreement; (B) to the extent there is a conflict
between any terms of this Agreement and any terms of any In-License Agreement
(including with respect to sublicensing rights, diligence obligations,
prosecution, maintenance, enforcement, defense, any obligations for a
counterparty to such In-License Agreement to maintain a Party’s information as

23

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

confidential and any obligations for a Party to maintain as confidential the
information of a counterparty to such In-License Agreement), the terms of such
In-License  Agreement shall control with respect to the relevant Know-How,
Patents or other rights granted to Everest hereunder; and (C) Everest and its
Affiliates and Sublicensees shall comply with any applicable reporting and other
requirements under the In-License Agreements, and the provisions regarding
currency conversion, international payments and late payments, and any other
relevant definitions and provisions, of the relevant In-License Agreements shall
apply to the calculation of the payments due under the relevant In-License
Agreements.

(5)On an In-License Agreement-by-In-License Agreement basis, from and after the
date on which Everest agrees in writing pursuant to Section 2.4(b)(1) to accept
the Patents and Know-How covered by such In-License Agreement as Licensed
Technology under this Agreement, NPLH shall not enter into any subsequent
agreement with any other party to such In-License Agreement that modifies or
amends such In-License Agreement in any way that would materially adversely
affect Everest’s rights or interest under this Agreement without Everest’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed, and shall provide Everest with a copy of all modifications to or
amendments of such In-License Agreement, regardless of whether Everest’s consent
was required with respect thereto.

2.5Initial Transfer of Know-How. Upon the written request of Everest, NPLH shall
commence disclosing and making available to Everest the Licensed Know-How
(including the NPLH Development Data therein) necessary or reasonably required
for Everest to file a CTA covering a Licensed Product.  Such disclosure and
transfer shall be made according to a timeline mutually agreed by Everest and
NPLH, each of which shall cooperate with each other in good faith to enable a
smooth transfer of the Licensed Know-How from NPLH to Everest.  Upon Everest’s
reasonable request during such transfer, NPLH shall provide reasonable technical
assistance, including making appropriate employees available to Everest at
reasonable times, places and frequency, and upon reasonable prior notice, for
the purpose of assisting Everest to understand and use the Licensed Know-How in
connection with Everest’s filing of such CTA covering such Licensed
Product.  NPLH shall be responsible for only the costs associated with the first
[***] FTE hours of activities by such employees and advisors under this Section
2.5 and the activities described in Section 6.2 and (ii) Everest shall be
responsible for any costs and expenses of any such activities under this Section
2.5 and Section 6.2 once such [***]-FTE threshold is used, and shall pay or
reimburse NPLH at the Reimbursement Rate following a written invoice in
reasonable detail.

2.6No Implied Licenses; Negative Covenant.  Except as set forth herein, no Party
shall acquire any license or other intellectual property interest, by
implication or otherwise, under any Know-How, Patents, trademarks or other
intellectual property rights owned or Controlled by any other Party. Everest
hereby covenants not to practice, and not to permit or cause any of its
Affiliates or any Third Party to practice, any Licensed Technology for any
purpose other than as expressly authorized in this Agreement.

2.7Non-Diversion.  Everest hereby covenants and agrees that it will not, and
will ensure that its Affiliates will not, and will ensure its Sublicensees and
subcontractors are bound by contractual obligations not to, either directly or
indirectly, promote, market, solicit, distribute,

24

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

import, sell or have sold Licensed Products outside the Territory.  In
furtherance of the foregoing, Everest shall not and will ensure that its
Affiliates do not, and shall use Commercially Reasonable Efforts to ensure that
its or their Sublicensees or distributors do not knowingly distribute, market,
promote, offer for sale or sell the Compound or any Licensed Product directly or
indirectly to any Person outside the Territory or to any Person inside the
Territory that Everest or any of its Affiliates or any of its or their
Sublicensees or distributors knows has directly or indirectly distributed,
marketed, promoted, offered for sale or sold, or has reasonable grounds to
believe intends to directly or indirectly distribute, market, promote, offer for
sale or sell, the Compound or any Licensed Product for use outside the
Territory.  If Everest or any of its Affiliates receives or becomes aware of the
receipt by it or any Sublicensee or distributor of any orders for the Compound
or any Licensed Product for use outside the Territory, such Person shall refer
such orders to NPLH.

2.8Non-Compete.  During the Term of this Agreement, Everest shall not, and shall
cause its Affiliates and their respective Sublicensees, not to, directly or
indirectly, enable or assist any Person that is not a Party to this Agreement
to, Develop, Manufacture or Commercialize any polymyxin-based compound, or fund
any such activities, that [***] (collectively, “Polymyxin Class Compounds”),
whether alone or in combination with other compounds, for any intravenous
indication in the Licensed Field, other than the Compound and the Licensed
Products in accordance with this Agreement.  If Everest requests a waiver of
this Section 2.8 with regard to a particular Polymyxin Class Compound and/or a
particular transaction, NPLH will in good faith give due consideration to such
request.  Notwithstanding the foregoing, (a) if Everest exercises the SPR741
Option and executes and delivers a license agreement with Potentiator providing
an exclusive license to the Patents and Know-How covering SPR741, or (b) Everest
is acquired by a Third Party that, at the time of such acquisition, is actively
Developing, Manufacturing and/or Commercializing any Polymyxin Class Compounds
(whether in or outside the Territory), then the activities of Everest, its
Affiliates and their respective Sublicensees under and in accordance with the
terms of such license agreement and the activities of such Third Party acquirer,
respectively, shall not be deemed to breach this Section 2.8.

2.9Subcontracting.  Subject to Section 2.3 (Sublicense Rights), Everest may
subcontract on a fee-for-service basis with a Third Party to perform any or all
of its obligations hereunder (a “Subcontractor”), including by appointing one or
more distributors; provided that (a) no such permitted subcontracting shall
relieve Everest of any obligation hereunder (except to the extent satisfactorily
performed by such Subcontractor) or any liability and Everest shall be and
remain fully responsible and liable therefor; (b) the agreement pursuant to
which Everest engages any Subcontractor must be consistent in all material
respects with this Agreement, including terms consistent with the
confidentiality, restrictions on use and intellectual property provisions of
this Agreement, and (c) Everest shall be responsible to NPLH for the breach of
this Agreement due to breach of any subcontracting agreement by its
Subcontractors.  Everest hereby waives any requirement that NPLH exhaust any
right, power or remedy, or proceed against any Subcontractor for any obligation
or performance under this Agreement prior to proceeding directly against
Everest.

25

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

2.10Statements and Compliance with Applicable Laws.  Everest shall and shall
cause its Affiliates and its and their respective Sublicensee’s to comply with
all Applicable Laws with respect to the Exploitation of Licensed
Products.  Everest shall, and shall cause its Affiliates to, and shall use
Commercially Reasonable Efforts to cause its and their Sublicensees, employees,
representatives, agents, and distributors to avoid taking, or failing to take,
any actions that Everest knows or reasonably should know would jeopardize the
goodwill or reputation of NPLH or its Affiliates or the Licensed Products or any
Trademark associated therewith.  Without limitation to the foregoing, Everest
shall in all material respects conform its practices and procedures relating to
the Commercialization of the Licensed Products and educating the medical
community in the Territory with respect to the Licensed Products to any
applicable industry association regulations, policies and guidelines, as the
same may be amended from time to time, and Applicable Laws.  Everest agrees that
in performing its obligations under this Agreement, it will not employ or engage
any Person who has been debarred or disqualified by any Regulatory Authority,
or, to its knowledge, is the subject of debarment or disqualification
proceedings by a Regulatory Authority.

2.11Section 365(n).  All rights and licenses granted under or pursuant to this
Agreement by NPLH or Everest are, and will otherwise be deemed to be, for the
purposes of Section 365(n) of the U.S. Bankruptcy Code, and any similar law in
the Territory, licenses of rights to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code or any similar law in the
Territory.  The Parties agree that the Parties, as licensees of such rights
under this Agreement, will retain and may fully exercise all of their rights and
elections under the U.S. Bankruptcy Code or any similar law in the
Territory.  The Parties further agree that, in the event of the commencement of
a bankruptcy proceeding by or against either Party under the U.S. Bankruptcy
Code or any similar law in the Territory, the Party that is not a party to such
proceeding will be entitled to a complete duplicate of (or complete access to,
as appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, will be
promptly delivered to them (a) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under (a) above, following the rejection of
this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject party.

2.12Option to License SPR741.  

(a)As consideration for the SPR741 Option, Everest shall pay Potentiator within
[***] Business Days after the Effective Date, a one-time, non-refundable option
fee of one million Dollars ($1,000,000) (the “Option Fee”), which Option Fee, if
paid, shall be creditable against the one-time, non-refundable and
non-creditable upfront payment required to be paid by Everest to Potentiator
under such license agreement, if entered into.

(b)If Everest exercises the SPR741 Option during the Option Period, then
Potentiator and Everest shall negotiate a license agreement for such exclusive
license in good faith for a period of not more than [***] days, provided that
such period may be further extended by the relevant Parties’ mutual written
consent.  Potentiator hereby agrees not to assign, transfer or otherwise provide
an option to license the Patents and Know-How covering SPR741 in the

26

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Territory until the later of (i) the expiration of such [***] day period (or
such longer period as mutually agreed by the relevant Parties) or (ii) [***]
year anniversary of the Effective Date.  If Everest does not exercise the SPR741
Option, or the relevant Parties fail to execute and deliver such license
agreement at the end of such [***] day period (or such longer period as mutually
agreed by the relevant Parties), Potentiator shall have no future obligations
with respect to the SPR741 Option or the Patents and Know-How covering SPR741.

ARTICLE 3
GOVERNANCE

3.1Joint Development Committee.  Within [***] days after the Effective Date, the
Parties shall establish a joint development committee (the “Joint Development
Committee” or the “JDC”), composed of [***] representatives of NPLH (if NPLH
elects to participate) and [***] representatives of Everest, to coordinate the
Development and Commercialization of the Compound and Licensed Products in the
Licensed Field in the Territory.  Each JDC representative shall have appropriate
knowledge and expertise and sufficient seniority within the applicable Party to
make decisions arising within the scope of the JDC’s responsibilities. For the
purposes of participation in the JDC, NPLH has the right but not the obligation
to participate in the JDC.  The JDC shall:  

(a)serve as a forum for discussing Development of the Compound and Licensed
Products in the Licensed Field in the Territory, including by reviewing the
Development Plan and coordinating the conduct of the Development activities;

(b)serve as a forum for discussing the Commercialization of Licensed Products in
the Licensed Field in the Territory, including by reviewing the
Commercialization strategy for the Territory, reviewing the Commercialization
Plans and coordinating the conduct of the Commercialization activities;

(c)serve as a forum for discussing the Manufacture and supply of Compound and
Licensed Products in the Licensed Field in the Territory, including by reviewing
the Development strategy and Commercialization strategy for the Territory and
coordinating the conduct of the Manufacturing and supply activities;

(d)serve as a forum for discussing and supervising Development of the Compound
and Licensed Products in the Licensed Field in the Territory, including by
(i) providing Everest with a forum at each meeting to disclose Everest’s, or its
Affiliates’ or Sublicensees’ activities with respect to achieving Regulatory
Approvals of Licensed Products in the Territory; material clinical study
results; and the Marketing Authorization Applications that Everest or any of its
Affiliates reasonably expect to make, seek or attempt to obtain in the
Territory; (ii) reviewing the current Development Plan and, with the JDC’s
approval, making any amendments or updates to the Development Plan; and (iii)
coordinating the conduct of the Development activities;

(e)serve as a forum at each meeting for discussing and supervising the
Commercialization of Licensed Products in the Licensed Field in the Territory,
including by (i) providing Everest with a forum to disclose to Everest’s, or its
Affiliates’ or Sublicensees’

27

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Commercialization activities with respect to Licensed Products in the Territory;
(ii) reviewing the Commercialization strategy for the Territory; (iii) reviewing
the Commercialization Plan and, with the JDC’s approval, making any amendments
or updates to the Commercialization Plan; and (iv) coordinating the conduct of
the Commercialization activities;

(f)coordinate the activities of NPLH and Everest under this Agreement; and

(g)perform such other functions as are set forth herein or as the Parties may
mutually agree in writing, except where in conflict with any provision of this
Agreement.

The JDC shall have only such powers as are expressly assigned to it in this
Agreement, and such powers shall be subject to the terms and conditions of this
Agreement.  For clarity, the JDC shall not have any right, power or authority:
(i) to receive the Option Notice or negotiate the execution and delivery of a
license agreement under the Patents and Know-How covering SPR741, or review or
make any termination under any such license agreement; (ii) determine any issue
in a manner that would conflict with the express terms and conditions of this
Agreement; or (iii) to modify or amend the terms and conditions of this
Agreement.

3.2JDC Membership and Meetings.

(a)JDC Members.  NPLH’s initial JDC representatives will be [***] and Everest’s
initial JDC representatives will be [***].  The chairmanship for each meeting
shall rotate between NPLH and Everest, with one of each Party’s JDC
representatives acting as chairperson of the JDC on a rotating basis.  Each
Party may replace its JDC representatives on written notice to the other Party,
but each Party shall strive to maintain continuity.  The JDC members shall
jointly prepare and circulate the meeting agenda at least [***] Business Days in
advance of each meeting, and shall also promptly, but in no event later than
[***] days after such meeting, prepare and circulate for review and approval of
the Parties the minutes of such meeting.

(b)JDC Meetings.  The JDC will hold its first meeting within [***] days of
establishment of the JDC pursuant to Section 3.1 (Joint Development
Committee).  At this first meeting, the JDC will address the initial transfer of
Licensed Know-How provided for in Section 2.5 (Initial Transfer of Know-How) and
any other topics the Parties deem appropriate.  Thereafter, the JDC shall hold
meetings at such times as it elects to do so, but in no event shall such
meetings be held less frequently than [***] per Calendar Year.  Meetings may be
held in person, or by audio or video teleconference; provided, that unless
otherwise agreed by NPLH and Everest, at least [***] meeting per year shall be
held in person, and all in-person JDC meetings shall be held at locations
mutually agreed upon by NPLH and Everest.  Each Party shall be responsible for
all of its own expenses of participating in JDC meetings.

(c)Non-Member Attendance.  Each of NPLH and Everest may from time to time invite
a reasonable number of participants, in addition to its representatives, to
attend JDC meetings in a non‑voting capacity; provided, that if either NPLH or
Everest intends to have any Third Party (including any consultant) attend such a
meeting, such Party shall provide at least [***] days prior written notice to
the other Party and obtain the other Party’s approval for such Third Party to
attend such meeting, which approval shall not be unreasonably withheld or

28

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

delayed.  Such Party shall ensure that such Third Party is bound by
confidentiality and non-use obligations consistent with the terms of this
Agreement, and provide the other Party with a copy of such confidentiality
agreement.  The Party inviting any such Third Party shall be responsible for all
of such Third Party’s costs and expenses of participating in JDC meetings,
unless such invitation is mutually made by NPLH and Everest, in which case they
shall equally share such costs and expenses.

3.3JDC Decision-Making. All decisions of the JDC shall be made by unanimous
vote, with NPLH’s representatives and Everest’s representatives each
collectively having [***] vote.  If after reasonable discussion and good faith
consideration of each of their views on a particular matter before the JDC, the
representatives of NPLH and Everest cannot reach an agreement as to such matter
within [***] Business Days after such matter was brought to the JDC for
resolution, such disagreement shall:

(a)be referred to the Chief Executive Officer of Spero Parent (or his or her
designee) and the Chief Executive Officer of Everest (or his or her designee)
(collectively, the “Executive Officers”) for resolution, who shall use good
faith efforts to resolve such matter within [***] Business Days after it is
referred to them and, if such matter is resolved by the Executive Officers, such
resolution shall be implemented by and binding on the Parties.

(b)If the Executive Officers are unable to reach consensus on any such matter
during such [***] Business Day period, then (i) the Chief Executive Officer of
Everest shall have the right to make the final decision if such matter (A)
involves the Development of, Regulatory Approval for, Commercialization or other
Exploitation of the Compound or a Licensed Product solely in the Territory and
(B) does not involve NPLH’s Retained Rights and could not reasonably be expected
to have a material adverse effect on the Development of, Regulatory Approval
for, Commercialization or Exploitation of the Compound or a Licensed Product
outside the Territory; (ii) the Chief Executive Officer of Spero Parent shall
have the right to make the final decision if such matter either (A) involves the
Development of, Regulatory Approval for, Commercialization or other Exploitation
of the Compound or a Licensed Product solely outside the Territory, or NPLH’s
Retained Rights, or (B) involves the Development of, Regulatory Approval for, or
Commercialization or other Exploitation of the Compound or a Licensed Product in
the Territory but could reasonably be expected to have a material adverse effect
on the Development of, Regulatory Approval for, or Commercialization or
Exploitation of the Compound or a Licensed Product outside the Territory; or
(iii) in all other cases, such matter will be resolved in accordance with
Section 14.10 (Dispute Resolution).

(c)If NPLH does not participate in establishing the JDC or appoint members to
the JDC, Everest shall have the votes and the decision-making power of NPLH with
respect to the JDC unless and until NPLH appoints members to the JDC.  

ARTICLE 4
DEVELOPMENT

4.1General.  Subject to the terms and conditions of this Agreement (including
without limitation the Retained Rights), Everest shall be solely responsible for
the Development

29

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

of the Compound and Licensed Products in the Licensed Field in the Territory,
including the performance of preclinical and clinical studies of any Compound or
any Licensed Product in the Licensed Field in the Territory, all in accordance
with the Development Plan.

4.2Development Plan.  Everest shall conduct all Development of the Compound and
Licensed Products in the Licensed Field in the Territory in accordance with a
comprehensive development plan, the initial version of which is attached to this
Agreement as Exhibit E (the “Initial Development Plan”, and as amended from time
to time in accordance with this Agreement, the “Development Plan”). The
Development Plan will include, among other things, the indications for which a
Licensed Product is to be Developed and other exploratory indications for which
a Licensed Product may be developed, critical activities to be undertaken,
certain timelines, go/no go decision points and relevant decision criteria and
certain allocations of responsibilities between the Parties for the various
activities to be undertaken under the Development Plan.  The Development Plan
will be focused on efficiently obtaining Regulatory Approval for a Licensed
Product in the Licensed Field in the Territory while taking into consideration
Development, Regulatory Approval, or commercial impacts on the Licensed Product
outside the Licensed Field and Territory.  From time to time, but at least [***]
per Calendar Year, the Parties will, with the assistance of the JDC, update the
Development Plan and submit such updated plan to the JDC for review, discussion,
and approval.  The then-current Development Plan will at all times contain at
least that level of detail and cover at least the same matters (to the extent
applicable) as the Initial Development Plan.  If any updated Development Plan is
not approved by the JDC, any disagreement or dispute shall be resolved by the
JDC in the manner set forth in Section 3.3 (JDC Decision-Making).  If any
updated or new terms of the Development Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.

4.3Diligence.  

(a)Commercially Reasonable Efforts.  Everest, directly and/or with or through
its Affiliates or Sublicensees, shall use Commercially Reasonable Efforts to
Develop, Exploit, Commercialize and obtain Regulatory Approval for the Compound
and each Licensed Product in the Licensed Field in the Territory in accordance
with the Development Plan and the Commercialization Plan.

(b)Specific Diligence Events. In furtherance of Section 4.3(a) (Commercially
Reasonable Efforts) and without limitation thereof, Everest shall use
Commercially Reasonable Efforts to achieve, by itself or through its Affiliates
or Sublicensees, the following diligence milestones (each, a “Diligence
Milestone”) with respect to the Compound and a Licensed Product in each case on
or prior to the applicable target date (the “Diligence Target Dates”):

(1) File a CTA in the Territory for a Licensed Product within [***] years after
the Effective Date;

(2)Initiate a Phase 3 Clinical Trial in the Territory for a Licensed Product
within [***] years after the Effective Date; and

30

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

(3)First filing of an NDA covering a Licensed Product in Mainland China within
[***] years after the Effective Date.

If Everest reasonably believes that it will not achieve a Diligence Milestone on
or prior to the applicable Diligence Target Date, Everest shall notify NPLH in
writing as far in advance of the applicable Diligence Target Date as reasonably
practicable (a “First Diligence Notice”), which First Diligence Notice shall
address the reasons for not timely achieving the relevant Diligence Milestone
(including whether there is any reason constituting a “force majeure” as
described in Section 14.6 (Force Majeure), the efforts Everest is continuing to
expend toward meeting such Diligence Milestone and suggesting a reasonable
extension to such Diligence Target Date for achieving such Diligence
Milestone.  Within [***] days following receipt of a First Diligence Notice,
NPLH may inform Everest in writing that either (i) NPLH accepts the provisions
of such First Diligence Notice (which NPLH shall do in the event that the delay
is attributable to a reason of “force majeure”), in which case the Parties agree
to promptly amend this Section 4.3(b) (Specific Diligence Events) to incorporate
a new mutually agreed Diligence Target Date or (ii) NPLH desires to have further
discussions with Everest concerning such Diligence Milestone and the efforts of
Everest to achieve such Diligence Milestone, in which case, within [***]
Business Days following receipt of such notice from NPLH, the Executive Officers
of each Party shall set a date within the following [***] days (the “Diligence
Meeting Date”) for a meeting (a “Diligence Meeting”), at which Diligence Meeting
each Party shall present its views concerning, and evidence (if applicable) as
to, whether Everest has used and will continue to use Commercially Reasonable
Efforts to achieve such Diligence Milestone, together with any other relevant
information.  If the Parties are able reach agreement at such Diligence Meeting
as to modifications to this Section 4.3(b) (Specific Diligence Events), then the
Parties shall promptly amend this Agreement accordingly.  If the Parties are
unable to reach agreement at such Diligence Meeting, then Everest shall have
[***] days to achieve such Diligence Milestone or to demonstrate, to the
reasonable satisfaction of NPLH, that it has continually used Commercially
Reasonable Efforts to achieve such Diligence Milestone. If, following such [***]
day period, Everest has still not achieved such Diligence Milestone or
demonstrated, to the reasonable satisfaction of NPLH, that it has continually
used Commercially Reasonable Efforts to achieve such Diligence Milestone, then,
in addition to any other rights or remedies available to NPLH, NPLH may initiate
termination of this Agreement pursuant to Section 11.2(c) (Termination for
Cause) of this Agreement.

4.4Development Costs.  

(a)As between the Parties, Everest shall be solely responsible for the cost for
the Development of the Compound and the Licensed Products in the Licensed Field
in the Territory and NPLH shall be solely responsible for the cost for the
Development of the Compound and the Licensed Products in the Licensed Field
outside the Territory.

(b)If NPLH (or its sublicensee) and Everest cooperate on any multi-regional
clinical trial conducted both inside and outside the Territory, then Everest
shall (i) be responsible for all direct costs and expenses of conducting such
clinical trial in the Territory and (ii) pay or reimburse NPLH for a pro rata
portion of all of the Indirect Costs of such multi-regional clinical trial, not
to exceed [***] percent ([***]%) of the total Indirect Costs of such
multi-regional

31

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

clinical trial. For clarity, this subsection (b) shall not apply to the initial
Milestone Event, [***], which shall be reimbursed through Everest’s payment of
the corresponding Milestone Payment.

(c)If, at the request of NPLH (or its sublicensee), Everest agrees to assist
NPLH (or its sublicensee) in Development beyond the scope of Everest’s
obligations under this Agreement (for example, Development outside the Territory
or Development in the Territory for a multi-regional clinical trial for an
indication of the Licensed Product that Everest is not interested in Developing
in the Territory), then NPLH shall pay or reimburse Everest all costs and
expenses for such assistance, including Everest’s employee costs at the
Reimbursement Rate and Third Party expenses as actually incurred.  

4.5Development Records and Report.

(a)Everest shall, and shall cause its Affiliates and its and their Sublicensees
to, maintain, in good scientific manner, complete and accurate books and records
pertaining to Development of Licensed Products hereunder, in sufficient detail
for NPLH to verify Everest’s compliance with its obligations under this
Agreement.  Such books and records shall (i) be summarized in English in
sufficient detail for NPLH to verify Everest’s compliance with its obligations
under this Agreement and for NPLH to properly use such books and records for
patent and regulatory purposes, (ii) be appropriate for patent and regulatory
purposes; (iii) be in compliance with Applicable Laws; (iv) properly reflect all
work done and results achieved in the performance of its Development activities
hereunder; (v) record only such activities and not include or be commingled with
records of activities outside the scope of this Agreement; and (vi) be retained
by Everest for at least [***] years after the expiration or termination of this
Agreement in its entirety or for such longer period as may be required by
Applicable Laws.  

(b)On [***] of each year starting from the year of [***], each of Everest and
NPLH shall provide the other Party with a written report summarizing in
sufficient detail for NPLH to verify Everest’s compliance with its obligations
under this Agreement (i) the Development activities conducted in the preceding
Calendar Year by it and its Affiliates and Sublicensees, and (ii) the
Development activities planned to be conducted in such Calendar Year by it and
its Affiliates and Sublicensees.  If at any time a Party’s representatives on
the JDC are not fully able to perform their rights and duties on the JDC in the
absence of a review of any of such books and records, the other Party shall,
upon reasonable written request from such JDC representative, provide a copy of
such records to the JDC.

ARTICLE 5
REGULATORY

5.1Regulatory Responsibilities.  Everest shall be responsible, at its cost and
subject to the Retained Rights and except as set forth in this ARTICLE 5, for
all regulatory activities necessary to prepare, obtain and maintain Marketing
Authorization Applications, Regulatory Filings and other Regulatory Approvals
for the Compound and Licensed Products in the Licensed Field in the
Territory.  Everest shall keep NPLH informed of regulatory developments related
to the Compound and Licensed Products in the Licensed Field in the Territory via
the JDC.

32

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

5.2Regulatory Reports.  On [***] of each year starting from the year of [***],
each of Everest and NPLH shall provide the other Party with a written report
summarizing the clinical data and safety results generated from the regulatory
activities performed in the preceding Calendar Year by it and its Affiliates and
Sublicensees, in sufficient detail for NPLH to verify Everest’s compliance with
its obligations under this Agreement and for NPLH to properly use data and
results for patent and regulatory purposes.

5.3Regulatory Cooperation.

(a)Everest.  Everest shall notify NPLH of all material Regulatory Documentation
submitted or received by Everest or its Affiliates or Sublicensees that are
related to any Licensed Product in the Territory reasonably prior to such
submission or reasonably after receipt.  Moreover, with respect to Regulatory
Filings in the Territory, Everest will provide NPLH with (i) an English summary
of such draft filings and (ii) an English translation of that portion of the
draft filings newly developed and prepared by Everest reasonably prior to
submission so that NPLH may have sufficient opportunity to review and comment on
them.  Everest shall consider all comments of NPLH in good faith, taking into
account the best interests of the Development, Regulatory Approval and/or
Commercialization of the Licensed Product, but has no obligation to accept any
comments of NPLH, except to the extent that ignoring such comment could
reasonably be expected to have a material adverse effect on the Development of,
Regulatory Approval for, or Commercialization or Exploitation of the Compound or
a Licensed Product outside the Territory, or on NPLH’s Retained
Rights.  Material submissions made by Everest to, or correspondence with,
Regulatory Authorities will be provided to NPLH sufficiently in advance to
enable translation by NPLH, if any such submissions or correspondence are not
available in English.  NPLH shall not provide any Regulatory Documentation of
Everest, its Affiliates, or Sublicensees to any of NPLH’s sublicensees who does
not agree pursuant to Section 5.3(b) (NPLH) to permit its Regulatory
Documentation to be shared with Everest, its Affiliates, and its Sublicensees.

(b)NPLH.  NPLH shall provide or make available to Everest copies of all material
Regulatory Documentation submitted or received by NPLH or its Affiliates that
are related to any Licensed Product outside the Territory reasonably after such
submission or receipt. NPLH shall use Commercially Reasonable Efforts to
negotiate an agreement with each sublicensee to make available to Everest copies
of all material Regulatory Documentation that are related to any Licensed
Product outside the Territory that are Controlled by its such sublicensee.  

(c)Confidentiality.  Any information of a Party to which the other Party obtains
access pursuant to this Section 5.3 (Regulatory Cooperation) shall, subject to
ARTICLE 10 (Confidentiality; Publication), be deemed the Confidential
Information of such first Party.

(d)Discontinuation.   In the event that Everest (including its Affiliates and
their respective Sublicensees) discontinues Development or Commercialization of
any Licensed Product in the Territory, then (1) the license of NPLH Licensed
Technology to Everest under Section 2.1 (License to Everest) as to such Licensed
Product shall be terminated; (2) Everest shall, at its expense, return all NPLH
Development Data and NPLH Regulatory Documentation

33

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

to NPLH, as well as transfer to NPLH any Everest Development Data and Everest
Regulatory Documentation related to the discontinued Licensed Product; and (3)
with respect to any Everest Technology, Everest Development Data, and Everest
Regulatory Documentation covering such discontinued Licensed Product, Everest
shall grant a license to NPLH and the provisions of Section 11.3(d) shall apply
mutatis mutandis.

5.4Rights of Reference.  Solely to the extent Regulatory Authorities in the
applicable jurisdiction are permitted under Applicable Laws to utilize
Regulatory Documentation submitted to Regulatory Authorities outside of the
Territory:

(a)Without any additional consideration to NPLH, NPLH hereby grants to Everest
and its Sublicensees a Right of Reference and Use, as that term is defined in 21
C.F.R. § 314.3(b) and any foreign counterpart to such regulation, to all NPLH
Regulatory Documentation and the NPLH Development Data to the extent necessary
or reasonably useful for Everest to Develop, Manufacture, obtain Regulatory
Approval of, or Commercialize the Compound or Licensed Products in the Licensed
Field in the Territory, in each case, pursuant to the Development Plan or
Commercialization Plan and otherwise subject to the terms and conditions of this
Agreement.

(b)Without any additional consideration to Everest, Everest hereby grants to
NPLH and its Affiliates, and any current or future direct or indirect
(sub)licensee of NPLH with respect to the Compound or a Licensed Product, a
Right of Reference and Use, as that term is defined in 21 C.F.R. § 314.3(b) and
any foreign counterpart to such regulation, to the Everest Development Data to
the extent (i) necessary or reasonably useful for NPLH to Exploit the Compound,
Licensed Product(s) or any product containing the Compound outside of the
Territory, or (ii) in support of NPLH’s Development, Manufacturing, Regulatory
Approval, or Commercialization of the Compound, Licensed Product(s) or any
product containing the Compound outside of the Territory.

(c)Promptly after Everest, its Affiliate or its or their Sublicensees
generate(s) any Everest Development Data, Everest shall provide NPLH with copies
of such Everest Development Data and Everest hereby grants to NPLH an exclusive
(even as to Everest), royalty-free license under and to such Everest Development
Data solely to Exploit Licensed Products in the Licensed Field outside the
Territory, with the right to grant Sublicenses in accordance with Section 2.3
(Sublicense Rights)

(d)Each Party will provide a signed statement to this effect, if requested by
the other Party, 21 C.F.R. § 314.50(g)(3) or any foreign counterpart to such
regulation, in the case of a request by either Party, for the limited purpose
described in this Section 5.4 (Rights of Reference).

(e)Other than as expressly set forth in this Section 5.4 (Rights of Reference),
nothing in this Section 5.4 shall require either Party to take, or forbear to
take, any action.

(f)Any information of a Party to which the other Party obtains access pursuant
to this Section 5.4 (Rights of Reference) shall, subject to Sections 10.1 (Duty
of Confidence) and 10.2 (Exceptions), be deemed the Confidential Information of
such first Party.  

34

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

For avoidance of doubt, a Party’s submission of information of the other Party
to which such Party obtains access pursuant to this Section 5.4 (Rights of
Reference) to a Regulatory Authority shall be governed by and subject to the
terms of ARTICLE 10 (Confidentiality; Publication).

5.5Recalls, Suspensions or Withdrawals.  Everest shall notify NPLH promptly
following its determination that any event, incident or circumstance has
occurred that would reasonably be expected to result in the need for a recall,
market suspension or market withdrawal of a Licensed Product in the Licensed
Field in the Territory and shall include in such notice the reasoning behind
such determination and any supporting facts.  As between the Parties, Everest
shall have the right to make the final determination whether to voluntarily
implement any such recall, market suspension or market withdrawal in the
Licensed Field in the Territory; provided that prior to any implementation of
such a recall, market suspension or market withdrawal, Everest shall consult
with NPLH and shall consider NPLH’s comments in good faith.  If a recall, market
suspension or market withdrawal is mandated by a Regulatory Authority in the
Territory, as between the Parties, Everest shall initiate such a recall, market
suspension or market withdrawal in compliance with Applicable Laws.  For all
recalls, market suspensions or market withdrawals undertaken pursuant to this
Section 5.5 (Recalls, Suspensions or Withdrawals), as between the Parties,
Everest shall be solely responsible for the execution thereof.  Subject to
ARTICLE 13 (Indemnification; Liability), Everest shall be responsible for all
costs and expenses of any such recall, market suspension or market withdrawal.

5.6Pharmacovigilance Agreement; Global Safety Database.  The Parties shall enter
into a pharmacovigilance agreement at least [***] days prior to the initiation
of Phase 1 Clinical Trial by Everest in the Territory providing for the terms
pursuant to which (i) NPLH shall establish, hold and maintain (at NPLH’s sole
cost and expense) the global safety database for Licensed Products and (ii)
Everest shall timely provide NPLH with information in the possession and Control
of Everest as necessary for NPLH to comply with its pharmacovigilance
responsibilities outside the Territory, including, as applicable, any adverse
drug experiences (including those events or experiences that are required to be
reported to the FDA under 21 C.F.R. sections 312.32 or 314.80 or to foreign
Regulatory Authorities under corresponding Applicable Laws outside the United
States), from pre-clinical or clinical laboratory, animal toxicology and
pharmacology studies, clinical studies and commercial experiences with a
Licensed Product, in each case, in English, in the form reasonably requested by
NPLH and at Everest’s sole cost and expense.

5.7Regulatory Inspections.  If any Regulatory Authority (i) contacts Everest,
its Affiliates or their respective Sublicensees with respect to the alleged
improper Development, Manufacture or Commercialization of any Licensed Product;
(ii) conducts, or gives notice of its intent to conduct, an inspection at
Everest’s, its Affiliate’s  or Sublicensee’s facilities used in the Development
or Manufacturing of Licensed Products or (iii) takes, or gives notice of its
intent to take, any other regulatory action with respect to any activity of
Everest, its Affiliates or Sublicensees that could reasonably be expected to
materially adversely affect any Development, Manufacture or Commercialization
activities with respect to the Licensed Product, whether in or outside the
Territory, then Everest will promptly notify NPLH of such contact, inspection or
notice.

35

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

ARTICLE 6
SUPPLY; MANUFACTURING

6.1Supply Agreement.  

(a)Initial Supply Agreement.  NPLH and Everest agree to negotiate in good faith
within [***] days after the Effective Date a new agreement concerning the
short-term supply of the Compound for Everest’s Development use (including
preclinical (e.g., MIC testing) and/or clinical use) (the “Initial Supply
Agreement”), with Everest’s cost of the Compound under the Initial Supply
Agreement being equal to [***].  Everest shall provide written notice to NPLH
with rolling forecasts (at least quarterly) promptly following its decision on
initiating pre-clinical experiments or clinical trials.  Notwithstanding the
foregoing, nothing in this Agreement nor the Initial Supply Agreement shall
restrict, impair or otherwise limit NPLH’s ability to manufacture the Compound
or Licensed Products in the Territory for use outside the Territory.

(b)Commercial Supply Agreement.  NPLH and Everest agree to negotiate in good
faith within [***] days of the initiation of the first Phase 3 Clinical Trial in
the Territory a new agreement concerning the supply of the Compound and/or the
Licensed Product for Everest’s Commercialization use (the “Commercial Supply
Agreement”), with Everest’s cost of the Compound and/or the Licensed Product
under the Commercial Supply Agreement being equal to [***].  Notwithstanding the
foregoing, nothing in this Agreement nor the Commercial Supply Agreement shall
restrict, impair or otherwise limit NPLH’s ability to manufacture the Compound
or Licensed Products in the Territory for use outside the Territory.

6.2Manufacturing Technology Transfer.  In order to enable Everest to Manufacture
or have Manufactured the Compound and Licensed Products consistent with the
terms of Section 6.3 (Manufacturing Responsibilities), upon a written request
from Everest, NPLH shall perform or facilitate technology transfer to Everest as
follows:  during a mutually agreed time period of no more than [***] days (the
“Manufacturing Transfer Period”), NPLH shall (a) make available and transfer to
Everest, copies of existing embodiments of the Licensed Know-How in NPLH’s
possession that are necessary or reasonably useful in the Manufacture of the
Compound and Licensed Products and as of such date are being used by NPLH to
Manufacture the Compound and Licensed Products (the “Licensed Manufacturing
Know-How”) solely for Everest and/or its Subcontractor to Manufacture the
Compound and Licensed Products in accordance with the terms and conditions of
this Agreement; (b) identify in writing all Subcontractors who Manufacture
Compounds or Licensed Products for NPLH (each, an “NPLH CMO”); and (c) provide
technical assistance (both on site and otherwise) in the transfer and
demonstration of the Licensed Manufacturing Know-How that is necessary to
Manufacture the Compound and Licensed Products.  To the extent that any Licensed
Manufacturing Know-How is in the Control of NPLH but is in the possession of a
NPLH CMO (and is not in NPLH’s possession), then during the Manufacturing
Transfer Period, upon Everest’s request, NPLH will use Commercially Reasonable
Efforts to facilitate the transfer of such Licensed Manufacturing Know-How from
such NPLH CMO to Everest, and/or cause such NPLH CMO to make such Licensed
Manufacturing Know-How available to Everest, at Everest’s cost.  Everest, in its
sole discretion and at its sole expense, may contract with any such NPLH CMO for
technical

36

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

assistance (both on site and otherwise) in the transfer and demonstration of the
Licensed Manufacturing Know-How that is necessary to Manufacture the Compound
and Licensed Products.  After the Manufacturing Transfer Period, if requested by
Everest, NPLH will in good faith endeavor to provide additional technical
assistance in the transfer of Licensed Manufacturing Know-How to Everest.  For
all activities or assistance provided by NPLH employees or advisors to Everest
under this Section 6.2 or under Section 2.5, (i) NPLH shall be responsible for
only the costs associated with the first [***] FTE hours of activities by such
employees and advisors and (ii) Everest shall be responsible for the costs and
expenses of any such activities under this Section 6.2 and Section 2.5 once such
[***]-FTE threshold is used, and shall pay or reimburse NPLH at the
Reimbursement Rate following a written invoice in reasonable detail.

6.3Manufacturing Responsibilities.  Everest shall have the right to Manufacture
the Compound and Licensed Products inside the Territory, or outside the
Territory but solely for Development and Commercialization of the Compound in
the Territory under this Agreement, at its sole expense.  Everest may conduct
such manufacturing activities itself, through a NPLH CMO, or through another
Subcontractor subject to Section 2.9 (Subcontracting).  Upon request from
Everest, NPLH will arrange for any NPLH CMO to discuss the Manufacture and
supply of the Compound and/or Licensed Products for Everest.  If, at any time,
Everest elects to Manufacture the Compound or Licensed Products itself or to use
a Subcontractor (including a NPLH CMO), then Everest will use product and
manufacturing specifications and impose quality controls and assurances on
itself or on such NPLH CMO or such Subcontractor that are at least as stringent
as those used required by NPLH of its NPLH CMOs and are reasonably acceptable to
NPLH.  Everest may also request that an NPLH CMO Manufacture the Compound and/or
Licensed Products required by Everest for preclinical and clinical use in the
Territory under this Agreement, Manufactured under product and manufacturing
specifications and quality controls and assurances that are at least as
stringent as those used required by NPLH with such NPLH CMO.  If Everest, its
Affiliates, Sublicensees Manufacture, or use a Subcontractor or CMO (including a
NPLH CMO) that Manufactures, a batch of API or drug product that does not meet
such specifications, Everest shall promptly notify the JDC, and will provide any
relevant materials to the JDC, for discussion at the next JDC meeting.

6.4Manufacturing Reports.  On [***] of each year following Everest’s
Manufacturing of the Compound or Licensed Products, Everest shall provide NPLH
with a written report summarizing in sufficient detail for NPLH to verify
Everest’s compliance with its obligations under this Agreement, the API and drug
product manufacturing processes being used by Everest, its Affiliates or
Sublicensee, including product and manufacturing specifications, quality
controls and assurances, test methods and raw material information.

6.5Quality.  The Parties agree that, following the Effective Date, they shall
negotiate and enter into a separate Manufacturing Quality Agreement.

37

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

ARTICLE 7
COMMERCIALIZATION

7.1General.  Subject to the terms and conditions of this Agreement and the
Commercialization Plan, Everest shall be responsible for all aspects of the
Commercialization of the Licensed Products in the Licensed Field in the
Territory, including: (a) developing and executing a commercial launch and
pre-launch plan, (b) negotiating with applicable Government Authorities
regarding the price and reimbursement status of the Licensed Products and
obtaining and maintaining Pricing Approvals; (c) marketing, medical affairs, and
promotion; (d) booking sales and distribution and performance of related
services; (e) subject to the provisions of Section 5.5 (Recalls, Suspensions or
Withdrawals) handling all aspects of order processing, invoicing and collection,
inventory and receivables; (f) providing customer support, including handling
medical queries, and performing other related functions; and (g) conforming its
practices and procedures to Applicable Laws relating to the marketing, detailing
and promotion of Licensed Products in the Licensed Field in the Territory.  As
between the Parties, Everest shall be solely responsible for the costs and
expenses of Commercialization of the Licensed Products in the Licensed Field in
the Territory.

7.2Commercialization Plan.  Everest shall conduct all Commercialization of
Compounds and Licensed Products in the Licensed Field in the Territory in
accordance with a comprehensive commercialization plan (as amended from time to
time in accordance with this Agreement, the “Commercialization Plan”), the
initial version of which Everest will prepare and provide to the JDC no later
than [***] prior to the anticipated First Commercial Sale of Licensed Product in
the Licensed Field in the Territory and which initial Commercialization Plan
shall be subject to the review (but not approval) of the Parties through the
JDC.  From time to time, but at least once every Calendar Year, Everest will
update the Commercialization Plan and submit such updated plan to the JDC for
review and discussion.  If any updated Commercialization Plan omits details that
a NPLH representative reasonably believes is necessary for (i) the proper
functioning of the JDC or (ii) to verify Everest’s compliance with its
obligations under this Agreement, then Everest shall take into reasonable
consideration such comments and, if necessary, further update such Commercialize
Plan.  If the terms of the Commercialization Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.

7.3Commercial Diligence.  Upon Regulatory Approval of a Licensed Product in a
jurisdiction in the Territory, Everest, directly and/or with or through
Affiliates or Sublicensees, shall use Commercially Reasonable Efforts to
Commercialize such Licensed Product in the Licensed Field in such jurisdiction.

ARTICLE 8
FINANCIAL PROVISIONS

8.1Upfront Payment.  As partial consideration of the rights granted by NPLH to
Everest hereunder, within [***] Business Days after the Effective Date, Everest
shall pay to NPLH a one-time, non-refundable and non-creditable upfront payment
of two million Dollars ($2,000,000).

38

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

8.2Development and Regulatory Milestone Payments.

(a)As additional consideration of the rights granted by NPLH to Everest
hereunder, within [***] calendar days after the first achievement of each
milestone event below (a “Milestone Event”) by or on behalf of Everest or any of
its Affiliates or Sublicensees or by NPLH or any of its Affiliates or
sublicensees, the Party achieving such Milestone Event or whose Affiliate or
Sublicensee/sublicensee achieved such Milestone Event shall notify the other
Party of the achievement of such Milestone Event.  Milestone Events related to a
Licensed Product trigger the corresponding milestone payment due to NPLH (a
“Milestone Payment”) and NPLH shall invoice Everest for the applicable
non-refundable, non-creditable Milestone Payment corresponding to such Milestone
Event as shown below, and Everest shall remit payment within [***] Business Days
of the receipt of such invoice, as described in Section 8.6 (Currency; Exchange
Rate; Payments).

Development and Regulatory Milestone Events for

Licensed Products

Milestone Payments (in U.S. Dollars)

i.[***]

ii.[***]

$[***];

or

$[***]

[***]

$[***]

[***]

$[***]

[***]

$[***]

[***]

$[***]

[***]

$[***]

[***]

$[***]

39

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

[***]

$[***]

[***]

$[***]

 

(b)For clarity, if Everest does not timely make the written election in respect
of the initial Milestone Event, then [***].

8.3Commercial Milestones.

(a)Within [***] calendar days after the end of the first Fiscal Year in which
aggregate annual Net Sales for that Fiscal Year for all Licensed Products reach
any threshold indicated in the Milestone Events listed below, Everest shall
notify NPLH of the achievement of such Milestone Event and NPLH shall invoice
Everest for the corresponding non-refundable, non-creditable Milestone Payment
set forth below and Everest shall remit payment to NPLH within [***] Business
Days of the receipt of such invoice, as described in Section 8.6 (Currency;
Exchange Rate; Payments).

Annual Net Sales Milestone Events

Milestone Payments (in U.S. Dollars)

First Fiscal Year in which aggregate annual Net Sales of Licensed Products in
the Territory equal or exceed [***] U.S. dollars ($[***])

$[***]

First Fiscal Year in which aggregate annual Net Sales of Licensed Products in
the Territory equal or exceed [***] U.S. dollars ($[***])

$[***]

First Fiscal Year in which aggregate annual Net Sales of Licensed Products in
the Territory equal or exceed [***] U.S. dollars ($[***])

$[***]

 

(b)For the purposes of determining whether a Net Sales Milestone Event has been
achieved, Net Sales of all Licensed Products in the Territory shall be
aggregated.  For clarity, the annual Net Sales Milestone Payments set forth in
this Section 8.3 (Commercial Milestones) shall be payable only once for all
Licensed Products, upon the first achievement of the applicable Milestone
Event.  

(c)If a Milestone Event in Section 8.3 (Commercial Milestones) is achieved and
payment with respect to any previous Milestone Event has not been made, then
such

40

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

previous Milestone Event shall be deemed achieved and Everest shall notify NPLH
within [***] calendar days of such achievement. NPLH shall then invoice Everest
for such unpaid previous Milestone Event(s) and Everest shall pay NPLH such
unpaid previous milestone payment(s) within [***] Business Days of receipt of
such invoice.

(d)Licensee shall provide NPLH with prompt written notice upon the occurrence of
each Milestone Event set forth in Section 8.2 (Development and Regulatory
Milestone Payments) and Section 8.3 (Commercial Milestones).  In the event that,
notwithstanding the fact that Everest has not given such a notice, NPLH believes
any such Milestone Event has occurred, it shall so notify Everest in writing and
shall provide to Everest data, documentation or other information that supports
its belief.  Any dispute under this Section 8.3(d) (Commercial Milestones -
subsection (d)) that relates to whether or not a Milestone Event has occurred
shall be referred to the JDC to be resolved in accordance with ARTICLE 3
(Governance) and shall be subject to resolution in accordance with Section 14.10
(Dispute Resolution).  The Milestone Payments made for each Milestone Event
shall be non-creditable and non-refundable.

8.4Royalty Payments.

(a)Royalty Rate.  In partial consideration of the rights granted by NPLH to
Everest hereunder, Everest, its Affiliates and/or its or their respective
Sublicensees, as applicable, shall pay to NPLH, on a
jurisdiction-by-jurisdiction and Licensed Product-by-Licensed Product basis,
non-refundable, non-creditable royalties based on the aggregate Net Sales of all
Licensed Products sold by Everest, its Affiliates and/or its or their respective
Sublicensees in the Territory during a Calendar Year at the rates set forth in
the table below. The obligation to pay royalties will be imposed only once with
respect to the same unit of a Licensed Product.    

 

Calendar Year Net Sales (in Dollars) for all Licensed Products
in the Territory

Royalty Rates as a Percentage (%) of Net Sales

Portion of Calendar Year Net Sales up to and including $[***]

[***]%

Portion of Calendar Year Net Sales that exceeds $[***], up to and including
$[***]

[***]%

Portion of Calendar Year Net Sales that exceeds $[***]

[***]%

 

(b)Royalty Term.  Royalties under this Section 8.4 (Royalty Payments) shall be
payable on a jurisdiction-by-jurisdiction and Licensed Product-by-Licensed
Product basis from the First Commercial Sale of a Licensed Product in a
jurisdiction until the latest to occur of: (i) expiration of the last‑to‑expire
Licensed Patent that contains a Valid Claim that would, but for

41

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

the licenses granted hereunder, be infringed by the Manufacture, use or sale of
such Licensed Product (or the Compound contained in such Licensed Product) in
such jurisdiction in the Territory; (ii) expiration of Regulatory Exclusivity
for such Licensed Product in such jurisdiction in the Territory; and (iii) [***]
years after the First Commercial Sale of the Licensed Product in such
jurisdiction in the Territory (the “Royalty Term” for such Licensed Product and
country).  

(c)Royalty Reports and Payment.  Within (i) [***] calendar days after each of
the first [***] Calendar Quarters of each Spero Parent’s fiscal years and (ii)
[***] calendar days after the last Calendar Quarter of each of Spero Parent’s
fiscal years, in each case commencing with the Calendar Quarter during which the
First Commercial Sale of any Licensed Product is made anywhere in the Territory,
Everest shall provide NPLH with a report that contains the following information
for the applicable Calendar Quarter, on a Licensed Product-by-Licensed Product
and jurisdiction-by-jurisdiction basis: (A) Net Sales in the Territory; (B) a
calculation of the royalty payment due on Net Sales in the Territory; and
(C) the exchange rates used.  Within [***] Business Days following the end of
each such Calendar Quarter, Everest will pay NPLH all royalties owed with
respect to Net Sales for such Calendar Quarter.  If, during the following
Calendar Quarter, Everest discovers that it reported an incorrect amount of Net
Sales in the Territory and/or the amounts payment due on such Net Sales in the
immediately preceding Calendar Quarter, then Everest may, subject to review by
NPLH, adjust and reconcile any such calculation of Net Sales and/or any such
underpayment or overpayment of royalty payments due, and shall timely report the
same within [***] calendar days after such following Calendar Quarter.  

8.5Royalty Adjustments.  Except as otherwise set forth in this Agreement,
royalties due hereunder are subject to adjustment as set forth below (such
adjustments to be prorated for the Calendar Quarter in which the adjustment
becomes applicable):

(a)Royalty Adjustment for Generic Competition.  In the event that in any
jurisdiction in the Territory during the Royalty Term for a Licensed Product in
a particular mode of administration there is Generic Competition for such
Licensed Product in such mode of administration in such jurisdiction in any
particular Calendar Quarter, then the royalty rate set forth in Section 8.4(a)
(Royalty Rate) with respect to such Licensed Product in such jurisdiction in
such Calendar Quarter shall be reduced by [***] percent ([***]%); provided that
in no event shall any royalty payment payable to NPLH for any Licensed Product
in a jurisdiction in a given Calendar Quarter be reduced as a result of the
payment reduction set forth in this subsection (b) of this Section 8.5 (Royalty
Adjustments), in the aggregate, to less than [***] percent ([***]%) of the
amount otherwise payable to the NPLH with respect to such Licensed Product in
such jurisdiction in such Calendar Quarter in accordance with Section 8.4
(Royalty Payments); and

(b)Unit Sales.  Unit sales shall be measured by IQVIA (or, in the absence of
such data, an appropriate end user-level database mutually agreed by the
Parties).

8.6Currency; Exchange Rate; Payments.  All payments required to be made by
Everest under this Agreement shall be made in Dollars and shall be paid directly
by Everest and not any of its Affiliates. All payments payable to, or invoiced
from or on behalf of, NPLH shall be paid bank wire transfer in immediately
available funds to one or more bank accounts of

42

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

NPLH (or behalf of NPLH to a bank account of Spero Parent), as designated in
written notice from NPLH.  If any currency conversion shall be required in
connection with any payment hereunder, such conversion shall be made by using
the exchange rates at the closing on the last Business Day of the Calendar
Quarter to which such payment relates as reported in The Wall Street Journal on
the following day.

8.7Late Payments.  Any payments or portions thereof due hereunder that are not
paid on the date such payments are due under this Agreement shall bear interest
at an annual rate equal to [***] percentage points above the prime rate as
published by The Wall Street Journal or any successor thereto on the first day
of each Calendar Quarter in which such payments are overdue calculated on the
number of days such payment is delinquent.

8.8Taxes.

(a)Taxes on Income.  Notwithstanding anything else set forth in this Section 8.8
(Taxes), each Party shall solely bear and pay all Taxes imposed on such Party’s
net income or gain (however denominated) arising directly or indirectly from the
activities of the Parties under this Agreement.

(b)Tax Payments.  The upfront payment, milestone payments, royalties,
Sublicensing Revenue payments and any other payment payable by Everest to NPLH
pursuant to this Agreement (each, a “Payment”) shall be paid free and clear of
any and all taxes (which, for clarity, shall be the responsibility of Everest),
except for any withholding taxes required by Applicable Laws.  Except as
provided in this Section 8.8, Everest shall be solely responsible for paying any
and all taxes (other than withholding taxes required by Applicable Laws to be
deducted from Payments and remitted by Everest) levied on account of, or
measured in whole or in part by reference to, any Payments it makes.  Everest
shall deduct or withhold from the Payments any taxes that it is required by
Applicable Laws to deduct or withhold.  Notwithstanding the foregoing, if NPLH
is entitled under any applicable tax treaty to a reduction of rate of, or the
elimination of, applicable withholding tax, it may deliver to Everest or the
appropriate governmental authority (with the assistance of Everest to the extent
that this is reasonably required and is requested in writing) the prescribed
forms necessary to reduce the applicable rate of withholding or to relieve
Everest of its obligation to withhold such tax and Everest shall apply the
reduced rate of withholding or dispense with withholding, as the case may be;
provided that NPLH has received evidence of  Everest's delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least [***] Business Days prior to the time that the such
Payment is due.  If, in accordance with the foregoing, Everest withholds any
amount, it shall pay to NPLH the balance when due, make timely payment to the
proper taxing authority of the withheld amount and send to NPLH proof of such
payment to such taxing authority within [***] Business Days following such
payment.

(c)Transfer Tax.  Subject to Sections 8.8(a) (Taxes on Income) and 8.8(b) (Tax
Payments) above, Everest and NPLH shall each bear and pay [***] percent ([***]%)
of any transfer, stamp, value added, sales, use, or similar Taxes or
obligations  imposed on amounts payable by Everest to NPLH (“Transfer Tax”) in
connection with this Agreement. All Payments are exclusive of Transfer
Taxes.  If any Transfer Tax is chargeable in respect of any

43

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Payments, Everest shall pay [***] percent ([***]%) of such Transfer Tax at the
applicable rate in respect of any such Payments following the receipt of a
Transfer Tax invoice in the appropriate form issued by NPLH in respect of those
Payments, such Transfer Taxes to be payable on the later of the due date of the
payment of the Payments to which such Transfer Tax relates and [***] Business
Days after the receipt by Everest of the applicable invoice relating to that
Transfer Tax payment.

8.9Financial Records and Audit.  Everest shall (and shall ensure that its
Affiliates and Sublicensees will) maintain complete and accurate books and
records pertaining to the Commercialization of Licensed Products hereunder,
including books and records of invoiced sales and Net Sales of Licensed
Products, in sufficient detail to calculate and verify all amounts payable
hereunder and in sufficient detail to permit NPLH to confirm the accuracy of any
royalty payments, Sublicensing Revenue and other amounts paid or payable under
this Agreement and to verify the achievement of Milestone Events under this
Agreement.  Everest shall and shall cause its Affiliates and its and their
Sublicensees to, retain such books and records until the later of (a) [***]
years after the end of the period to which such books and records pertain;
(b) the expiration of the applicable tax statute of limitations (or any
extensions thereof); and (c) for such period as may be required by Applicable
Laws.  Upon at least [***] Business Days’ prior notice, such records shall be
open for examination, during regular business hours, for a period of [***]
Calendar Years from the end of the Calendar Year to which such records pertain,
and not more often than once each Fiscal Year, by an independent certified
public accountant selected by NPLH and reasonably acceptable to Everest, for the
sole purpose of verifying for NPLH the accuracy of the financial reports
furnished by Everest under this Agreement or of any payments made, or required
to be made, by Everest to NPLH pursuant to this Agreement.  The independent
public accountant shall disclose to NPLH only (x) the accuracy of Net Sales
reported and the basis for royalty, Sublicensing Revenue, Milestone Payments and
any other payments made to NPLH under this Agreement and (y) the difference, if
any, by which such reported and paid amounts vary from amounts determined as a
result of the Audit and the details concerning such difference.  Except as
required by Applicable Laws, no other information shall be provided to NPLH. No
record may be audited more than once. NPLH shall bear the full cost of such
audit unless such audit reveals an underpayment by Everest of more than [***]
percent ([***]%) of the amount actually due for any Calendar Year being audited,
in which case Everest shall reimburse NPLH for the reasonable costs and expenses
for such audit.  Unless disputed pursuant to Section 8.10 (Audit Dispute),
Everest shall pay to NPLH any underpayment discovered by such audit within [***]
Business Days after the accountant’s report, plus interest (as set forth in
Section 8.7 (Late Payments)) from the original due date.  If the audit reveals
an overpayment by Everest, then Everest may take a credit for such overpayment
against any future payments due to NPLH.

8.10Audit Dispute.  If Everest disputes the results of any audit conducted
pursuant to Section 8.9 (Financial Records and Audit), the Parties shall work in
good faith to resolve the disagreement.  If the Parties are unable to reach a
mutually acceptable resolution of any such dispute within [***] Business Days,
the dispute shall be submitted for resolution to a certified public accounting
firm jointly selected by each Party’s certified public accountants or to such
other Person as the Parties shall mutually agree (the “Auditor”).  The decision
of the Auditor shall be final and the costs of such procedure as well as the
initial audit shall be borne between

44

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

the Parties in such manner as the Auditor shall determine.  If the Auditor
determines that there has been an underpayment by Everest, Everest shall pay to
NPLH the underpayment within [***] Business Days after the Auditor’s decision,
plus interest (as set forth in Section 8.7 (Late Payments)) from the original
due date.  If the Auditor determines that there has been an overpayment by
Everest, then Everest may take a credit for such overpayment against any future
payments due to NPLH.

ARTICLE 9
INTELLECTUAL PROPERTY RIGHTS

9.1Ownership of Intellectual Property

(a)Ownership of Technology.  As between the Parties:

(1)NPLH shall solely own on a worldwide basis all right, title and interest in
and to any and all NPLH Sole Inventions, whether or not patented or patentable,
and any and all NPLH Sole Invention Patents; and

(2)Everest shall solely own on a worldwide basis all right, title and interest
in and to any and all Everest Sole Inventions, whether or not patented or
patentable, and any and all Everest Sole Invention Patents.

For clarity, each Party shall own on a worldwide basis and retain all right,
title and interest in and to any and all Know-How, Inventions, Patents and other
intellectual property rights that are owned or otherwise Controlled (other than
pursuant to the license grants set forth in Section 2.1 (Licenses to Everest)
and 2.2 (License to NPLH)) by such Party or its Affiliates or its or their
(sub)licensees (or Sublicensees) (as applicable) outside of this Agreement.

 

(b)Ownership of Joint Patents and Joint Inventions.  As between the Parties:

(1)Each of NPLH and Everest shall own an equal, undivided interest in any and
all Joint Inventions and Joint Invention Patents; and

(2)Each of NPLH and Everest shall promptly disclose to the other in writing, and
shall cause its Affiliates and its and their respective Sublicensees to so
disclose, the development, making, conception or reduction to practice of any
Joint Inventions.  Subject to the licenses granted under Section 2.1 (License to
Everest) and Section 2.2 (License to NPLH), each of NPLH and Everest shall have
the right to Exploit the Joint Inventions and Joint Invention Patents.

(c)United States Law.  The determination of whether Inventions, Know-How and
other intellectual property rights are conceived, discovered, developed or
otherwise made by a Party for the purpose of allocating proprietary rights
(including Patent, copyright or other intellectual property rights) therein,
shall, for purposes of this Agreement, be made in accordance with Applicable
Laws in the United States as such law exists as of the Effective Date
irrespective of where or when such conception, discovery, development or making
occurs;

45

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

provided that if the application of such United States Applicable Laws prevents
or materially impairs the proper prosecution or maintenance of Patent Rights in
any jurisdiction in the Territory, then the Parties shall mutually agree to the
application of an appropriate Applicable Laws in order to best advance and
maintain the prosecution and maintenance of such Patents in such jurisdiction in
the Territory.  Each of NPLH and Everest shall, and does hereby, assign, and
shall cause its Affiliates and its and their (sub)licensees and Sublicensees to
so assign, to the other Party, without additional compensation, such right,
title and interest in and to any Inventions, Know-How, Patents and other
intellectual property rights with respect thereto, as is necessary to fully
effect, as applicable, the sole or joint ownership as provided for in Section
9.1(a) (Ownership of Technology) or 9.1(b) (Ownership of Joint Patents and Joint
Inventions).

(d)Assignment Obligation.  Each Party shall cause all Persons who perform
Development activities, Manufacturing activities or regulatory activities for
such Party under this Agreement or who conceive, discover, develop or otherwise
make any Inventions, Know-How or other intellectual property rights by or on
behalf of either Party or its Affiliates or its or their (sub)licensees (or
Sublicensees) under or in connection with this Agreement to be under an
obligation to assign to such Party their rights in any Inventions, Know-How,
Patents and other intellectual property, except where Applicable Laws requires
otherwise and except in the case of governmental, not-for-profit and public
institutions that have standard policies against such an assignment (in which
case, a suitable license or right to obtain such a license, shall be obtained).

(e)Ownership of Product Trademarks.  Subject to Section 11.3 (Effect of
Termination) and Section 5.3(d) (Discontinuation), as between the Parties,
(i) Everest shall own all right, title and interest in and to the Product
Trademarks in the Territory, (ii) Everest shall have the right to market the
Licensed Products in the Licensed Field in the Territory under the Product
Trademarks and all goodwill associated therewith will inure to the benefit of
Everest and (iii) NPLH may not use the Product Trademarks without obtaining a
proper trademark license from Everest (except to the extent necessary to perform
its obligations under this Agreement).

(f)Ownership of Corporate Names.  As between the Parties, NPLH and/or Spero
Parent shall retain all right, title and interest in and to its Corporate Names.

(g)Ownership of Development Data.  Subject to ARTICLE 2 (Licenses), Section
5.3(d) (Discontinuation) and Section 11.3 (Effect of Termination), Everest shall
own Everest Development Data and NPLH shall own NPLH Development Data.

9.2Patent Prosecution and Maintenance.

(a)NPLH shall have the first right, but not the obligation, to control the
preparation, filing, prosecution (including any interferences, reissue
proceedings and reexaminations) and maintenance of all Licensed Patents, Joint
Patents and Everest Patents, both in and outside the Territory, by counsel of
its own choice, except that such counsel in the Territory shall be reasonably
acceptable to Everest (such acceptance not to be unreasonably withheld, delayed
or conditioned).  NPLH shall consult with Everest and keep Everest reasonably
informed of the status of such Patents in the Territory and shall promptly
provide Everest with all material correspondence received from any patent
authority in the Territory in

46

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

connection therewith.  In addition, NPLH shall promptly provide Everest with
drafts of all proposed material filings and correspondence to any patent
authority in the Territory with respect to such Patents for Everest’s review and
comment prior to the submission of such proposed filings and
correspondence.  NPLH shall confer with Everest and consider in good faith
Everest’s comments prior to submitting such filings and correspondence, provided
that Everest provides such comments within [***] Business Days (or a shorter
period reasonably designated by NPLH if [***] Business Days is not practicable
given the filing deadline) of receiving the draft filings and correspondence
from NPLH.  The costs and expenses of such preparation, filing, prosecution and
maintenance of the Licensed Patents, Joint Patents and Everest Patents shall be
shared by NPLH and Everest such that NPLH shall be responsible for the costs and
expenses of such preparation, filing, prosecution and maintenance of the
Licensed Patents, Joint Patents and Everest Patents outside the Territory and
Everest shall be responsible for the costs and expenses of such preparation,
filing, prosecution and maintenance of the Licensed Patents, Joint Patents and
Everest Patents in the Territory. For the avoidance of doubt, NPLH shall be
responsible for all costs incurred prior to the Effective Date with respect to
the prosecution and maintenance of any Licensed Patents. If Everest reasonably
determines that a Licensed Patent added after the Effective Date (other than
Patent Rights added by an In-License Agreement that Everest has accepted
pursuant to Section 2.4(b)(1) (In-License Agreements)) or Joint Patent that
Everest subsequently determines is of low value to Everest, then Everest has the
right upon at least [***] days’ prior notice to remove such Licensed Patent or
Joint Patent from the Licensed Technology hereunder, in which case, following
delivery of such notice to NPLH, (1) the license of Licensed Technology to
Everest under Section 2.1 (License to Everest) as to such Licensed Patent or
Joint Patent shall be terminated; (2) Everest shall no longer be obligated to
pay for any costs and expenses of preparation, filing, prosecution and
maintenance of such Licensed Patent or Joint Patent, as the case may be; and (3)
if requested by NPLH, Everest shall assign, and shall cause its Affiliates and
its and their (sub)licensees and Sublicensees to so assign, to NPLH, without
additional compensation, Everest’s right, title and interest in and to the
relevant Joint Patent.

(b)Subject to the provisions of Section 5.3(d) (Discontinuation), in the event
that NPLH desires to abandon or cease prosecution or maintenance of any Licensed
Patent, Joint Patent or Everest Patent in the Territory (or any jurisdiction
therein), NPLH shall provide reasonable prior written notice to Everest of such
intention to abandon (which notice shall, to the extent possible, be given no
later than [***] Business Days prior to the next deadline for any action that
must be taken with respect to any such Patent in the relevant patent office in
the Territory or such jurisdiction).  In such case, upon Everest’s written
election provided no later than [***] Business Days after such notice from NPLH,
Everest shall have the right to assume prosecution and maintenance of such
Licensed Patent, Joint Patent or Everest Patent at Everest’s sole cost and
expense.  If Everest does not provide such election within [***] Business Days
after such notice from NPLH, NPLH may, in its sole discretion, continue
prosecution and maintenance of such Patent in the Territory (or the relevant
jurisdiction), at Everest’s costs and expense, or discontinue prosecution and
maintenance of such Patent in the Territory (or the relevant jurisdiction).

9.3Cooperation of the Parties.  Each Party agrees to cooperate fully in the
preparation, filing, prosecution and maintenance of Patents under Section 9.2
(Patent Prosecution and Maintenance), at its own cost. Such cooperation
includes: (a) executing all papers and

47

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

instruments, or requiring its employees or contractors, to execute such papers
and instruments, so as enable the applicable Party to apply for and to prosecute
patent applications in any country as permitted by Section 9.2 (Patent
Prosecution and Maintenance); and (b) promptly informing the other Party of any
matters coming to such Party’s attention that may affect the preparation,
filing, prosecution or maintenance of any such patent applications.

9.4Infringement by Third Parties.

(a)Notice.  In the event that either NPLH or Everest becomes aware of any
infringement or threatened infringement by a Third Party of any Licensed Patent
or Joint Patent in and/or outside the Territory, which infringing activity
involves the using, making, importing, offering for sale or selling of a
Licensed Product (regardless of whether or not Everest and/or NPLH is currently
Developing using, making, importing, offering for sale, selling, or otherwise
Commercializing the same Licensed Product), or the submission to a Party or a
Regulatory Authority in and/or outside the Territory of an application for a
product referencing a Licensed Product, or any declaratory judgment or
equivalent action challenging any Licensed Patent or Joint Patent in and/or
inside the Territory in connection with any such infringement (each, a “Product
Infringement”), it will promptly notify the other Party in writing to that
effect.  Any such notice shall include evidence to support an allegation of
infringement or threatened infringement, or declaratory judgment or equivalent
action, by such Third Party.

(b)Enforcement of Licensed Patents and Joint Patents

(1)If such Product Infringement is occurring solely in the Territory and not
outside the Territory, Everest shall have the first right, as between NPLH and
Everest, but not the obligation, to bring an appropriate suit or take other
action against any Person or entity engaged in, or to defend against, a Product
Infringement in the Territory of any Licensed Patent or Joint Patent, at its own
expense and by counsel of its own choice.  NPLH shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice, and
Everest and its counsel will reasonably cooperate with NPLH and its counsel in
strategizing, preparing and prosecuting any such action or proceeding.  If
Everest fails to bring an action or proceeding with respect to such Product
Infringement in the Territory of any Licensed Patent or Joint Patent within
(A) [***] Business Days following the notice of alleged infringement or
declaratory judgment or (B) [***] Business Days before the time limit, if any,
set forth in the Applicable Laws for the filing of such actions, whichever comes
first, NPLH shall have the right, but not the obligation, to bring and control
any such action at its own expense and by counsel of its own choice, and Everest
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice.  Except as otherwise agreed by the Parties as part
of a cost-sharing arrangement, any recovery or damages realized as a result of
such action or proceeding with respect to Product Infringement of any Licensed
Patent or Joint Patent, or settlement of the same, shall be used (A) first, to
reimburse the Parties’ documented out-of-pocket legal expenses relating to the
action or proceeding; and (B) any remainder after such reimbursement is made
shall be shared by Everest and NPLH, in proportion to (1) Everest’s loss of
sales or profits with respect to a Licensed Product in the Licensed Field in the
Territory and (2) NPLH’s lost Milestone Payments and royalty payments that would
otherwise be payable to NPLH in the absence of such Product Infringement in the
Territory, provided, that to the extent that any award

48

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

or settlement (whether by judgment or otherwise) with respect to any Licensed
Patent or Joint Patent is attributable to loss of sales or profits with respect
to a Licensed Product in the Licensed Field in the Territory, any amounts
(except punitive damages) that may be recovered or realized by Everest shall be
considered Net Sales and subject to the royalty obligations under Section 8.4
(Royalty Payments) and the commercial Milestone Payment obligations under
Section 8.3 (Commercial Milestones).

(2)If such Product Infringement is occurring both in and outside the Territory,
NPLH shall have the first right, as between NPLH and Everest, but not the
obligation, to bring an appropriate suit or take other action against any Person
or entity engaged in, or to defend against, such Product Infringement (including
in the Territory) of any Licensed Patent or Joint Patent, at its own expense and
by counsel of its own choice.  Everest shall have the right, at its own expense,
to be represented in any such action solely in the Territory by counsel of its
own choice, and Everest and its counsel will reasonably cooperate with NPLH and
its counsel in strategizing, preparing and prosecuting any such action or
proceeding.  If NPLH fails to bring an action or proceeding in the Territory
with respect to such Product Infringement of any Licensed Patent or Joint Patent
within (A) [***] Business Days following the notice of alleged infringement or
declaratory judgment or (B) [***] Business Days before the time limit, if any,
set forth in the Applicable Laws for the filing of such actions, whichever comes
first, Everest shall have the right, but not the obligation, to bring and
control any such action in the Territory at its own expense and by counsel of
its own choice, and NPLH shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.  Except as
otherwise agreed by the Parties as part of a cost-sharing arrangement, any
recovery or damages realized as a result of such action or proceeding with
respect to Product Infringement of any Licensed Patent or Joint Patent, or
settlement of the same, shall be used (A) first, to reimburse the Parties’
documented out-of-pocket legal expenses relating to the action or proceeding;
and (B) any remainder after such reimbursement is made shall be shared by
Everest and NPLH, in proportion to (1) Everest’s loss of sales or profits with
respect to a Licensed Product in the Licensed Field in the Territory and (2)
NPLH’s loss of sales or profits with respect to a Licensed Product in the
Licensed Field outside the Territory; provided, that to the extent that any
award or settlement (whether by judgment or otherwise) is allocated to Everest,
any such amounts (except punitive damages) so allocated to Everest shall be
considered Net Sales and subject to the royalty obligations under Section 8.4
(Royalty Payments) and the commercial Milestone Payment obligations under
Section 8.3 (Commercial Milestones).

(c)Cooperation.  In the event a Party brings an action in accordance with this
Section 9.4 (Infringement by Third Parties), the other Party shall cooperate
fully, including, if required to bring such action, the furnishing of a power of
attorney or being named as a party to such action.

(d)Other Infringement.  NPLH shall have the sole right, but not the obligation,
to bring and control, at its own cost and expense, any legal action in
connection with any Product Infringement of any Licensed Patent or Joint Patent
outside the Territory and any legal action in connection with any infringement
of any Joint Patent outside the Territory that is not a Product
Infringement.  Everest shall have the sole right, but not the obligation, to
bring and control, at its own cost and expense, any legal action in connection
with any infringement of any

49

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Joint Patent in the Territory that is not a Product Infringement.  Any recovery
or damages realized as a result of such action or proceeding with respect to
Product Infringement of any Licensed Patent or Joint Patent shall be used (A)
first, but only if a Joint Patent was the subject of such legal action, to
reimburse the Parties’ documented out-of-pocket legal expenses relating to such
action or proceeding; and (B) any remainder after such reimbursement, if
applicable, shall be retained by the Party initiating such action or proceeding.

9.5Infringement Claims by Third Parties.  If the Exploitation of a Licensed
Product in the Licensed Field in the Territory pursuant to this Agreement
results in, or is reasonably expected to result in, any claim, suit or
proceeding by a Third Party against Everest or any of its Affiliates or
Sublicensees alleging infringement by Everest or any of its Affiliates or its or
their Sublicensees, distributors or customers (a “Third Party Infringement
Claim”), including any defense or counterclaim in connection with a Product
Infringement action initiated pursuant to Section 9.4(b) (Enforcement of
Licensed Patents and Joint Patents), the Party first becoming aware of such
alleged infringement shall promptly notify the other Party thereof in
writing.  As between the Parties, subject to ARTICLE 13 (Indemnification;
Liability):  (a) Everest shall be responsible for defending any such claim, suit
or proceeding at its sole cost and expense, using counsel of Everest’s choice;
(b) NPLH may participate in any such claim, suit or proceeding with counsel of
its choice at its sole cost and expense; provided that Everest shall retain the
right to control such claim, suit or proceeding; (c) NPLH shall, and shall cause
its Affiliates to, assist and co-operate with Everest, as Everest may reasonably
request from time to time, in connection with its activities set forth in this
Section 9.5 (Infringement Claims by Third Parties), including where necessary,
furnishing a power of attorney solely for such purpose or joining in, or being
named as a necessary party to, such action, providing access to relevant
documents and other evidence and making its employees available at reasonable
business hours; provided that Everest shall reimburse NPLH for its reasonable
and verifiable out-of-pocket costs and expenses incurred in connection
therewith; (d) Everest shall keep NPLH reasonably informed of all material
developments in connection with any such claim, suit or proceeding; (e) Everest
agrees to provide NPLH with copies of all material pleadings filed in such
action and to allow NPLH reasonable opportunity to participate in the defense of
the Claims; and (f) any damages, or awards, including royalties, incurred or
awarded in connection with any Third Party Infringement Claim defended under
this Section 9.5 (Infringement Claims by Third Parties) shall be borne by
Everest subject to ARTICLE 13 (Indemnification; Liability).

9.6Invalidity or Unenforceability Defenses or Actions.  Each Party shall
promptly notify the other Party in writing of any alleged or threatened
assertion of invalidity or unenforceability of any of the Licensed Patents,
Joint Patents or Everest Patents worldwide, by a Third Party and of which such
Party becomes aware.  As between the Parties:  (a) NPLH and Everest shall
coordinate with each other to defend and control the defense of the validity and
enforceability of any Joint Patents that claim the composition of matter of the
Licensed Compound and Licensed Products in the Territory and share the cost and
expense thereof; (b) NPLH shall have the first right, but not the obligation, to
defend and control the defense of the validity and enforceability of any
Licensed Patents in the Territory or Joint Patents outside the Territory, at its
sole cost and expense, using counsel of NPLH’s choice; and (c) Everest shall
have the first right, but not the obligation, to defend and control the defense
of the validity and enforceability of the Everest Patents worldwide or Joint
Patents in the Territory at its sole cost

50

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

and expense, using counsel of Everest’s choice. Notwithstanding anything to the
contrary above, Everest shall have the first right, but not the obligation, to
defend and control the defense of the validity and enforceability of the
Licensed Patents in the Territory at its sole cost and expense, using counsel of
Everest’s choice, when such invalidity or unenforceability is raised as a
defense or counterclaim in connection with an Infringement action initiated by
Everest pursuant to Section 9.4(b) (Enforcement of Licensed Patents and Joint
Patents).  For purposes of this Section 9.6 (Invalidity or Unenforceability
Defenses or Actions), the Party defending and controlling the defense of the
validity and enforceability pursuant to the foregoing sentence with respect to a
Patent shall be the “Controlling Party”.  With respect to any such claim, suit
or proceeding in the Territory under this Section 9.6 (Invalidity or
Unenforceability Defenses or Actions), the non-Controlling Party may participate
in such claim, suit or proceeding with counsel of its choice at its sole cost
and expense; provided that the Controlling Party shall retain control of the
defense in such claim, suit or proceeding. If the Controlling Party elects not
to defend the applicable Patents in a suit, then the Controlling Party shall
notify the non-Controlling Party of such election at [***] Business Days before
the time limit, if any, set forth in Applicable Laws for defending such actions,
and the non-Controlling Party may assume control of the defense of any such
claim, suit or proceeding at its sole cost and expense. The non-Controlling
Party in such an action shall, and shall cause its Affiliates to, assist and
co-operate with the Controlling Party, as such Controlling Party may reasonably
request from time to time. in connection with its activities set forth in this
Section 9.6 (Invalidity or Unenforceability Defenses or Actions), including
where necessary, furnishing a power of attorney solely for such purpose or
joining in, or being named as a necessary party to, such action, providing
access to relevant documents and other evidence and making its employees
available at reasonable business hours; provided that the Controlling Party
shall reimburse the non-Controlling Party for its reasonable and verifiable
out-of-pocket costs and expenses incurred in connection therewith.  In
connection with any activities with respect to a defense, claim or counterclaim
relating to the Licensed Patents, Everest Patents or Joint Patents licensed
under Section 2.1 (License to Everest) or Section 2.2 (License to NPLH), the
Controlling Party shall (i) consult with the non-Controlling Party as to the
strategy for such activities, (ii) consider in good faith any comments from the
non-Controlling Party and (iii) keep the non-Controlling Party reasonably
informed of any material steps taken and provide copies of all material
documents filed, in connection with such defense, claim or counterclaim.

9.7Consent for Settlement.  Neither Party shall unilaterally enter into any
settlement or compromise of any action or proceeding under this ARTICLE 9
(Intellectual Property Rights) that would in any manner alter, diminish, or be
in derogation of the other Party’s rights under this Agreement or otherwise
without the prior written consent of such other Party, which shall not be
unreasonably withheld, conditioned or delayed.

9.8Common Ownership under Joint Research Agreement.  Notwithstanding anything to
the contrary in this ARTICLE 9, no Party shall have the right to make an
election under 35 U.S.C. 102(c) when exercising its rights under this ARTICLE 9
without the prior written consent of the other Party.  With respect to any such
permitted election, the Parties shall co-ordinate their activities with respect
to any submissions, filings or other activities in support thereof.  The Parties
acknowledge and agree that this Agreement is a “joint research agreement” as
defined in 35 U.S.C. 100(h).

51

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

9.9Patent Extensions.   NPLH and Everest shall jointly, following consultation
with each other, have decision making authority regarding, and they shall
cooperate with each other, in obtaining, patent term restoration, supplemental
protection certificates or their equivalents, and patent term extensions with
respect to the Licensed Patents, Joint Patents, and Everest Patents in the
Territory where applicable.  If mutually agreed, Everest shall file for such
extensions at the Parties’ shared cost and expense.  If the Parties cannot
agree, the matter will be referred to the JDC for decision pursuant to Section
3.3 (JDC Decision Making).

9.10Trademarks.  NPLH and Everest shall provide to the other Party prompt
written notice of any actual or threatened infringement of the Product
Trademarks or Spero Trademarks in the Territory and of any actual or threatened
Claim that the use of the Product Trademarks or Spero Trademarks in the
Territory violates the rights of any Third Party, in each case, of which such
Party becomes aware.  Everest shall own and be responsible, at its expense, for
all Product Trademarks, trade names, branding or logos related to the Compound
or Licensed Products in the Licensed Field in the Territory.  Everest shall have
the sole right to take such action as Everest deems necessary against a Third
Party based on any alleged, threatened or actual infringement, dilution,
misappropriation or other violation of or unfair trade practices or any other
like offense relating to, the Product Trademarks by a Third Party in the
Territory at its sole cost and expense and using counsel of its own choice and
Everest shall retain any damages or other amounts collected in connection
therewith.

9.11Spero Trademarks.  If Everest is lawfully required by any Regulatory
Authority to use any of the Spero Trademarks or any other Trademark used by NPLH
to market, promote, distribute and/or sell any Licensed Product in the Licensed
Field outside the Territory for the purpose of Commercialization of the relevant
Licensed Product in a jurisdiction in the Territory, Everest shall promptly
notify NPLH, and NPLH or Spero Parent, as the case may be, shall immediately
grant Everest a non-exclusive, fully-paid, royalty-free and sublicensable
license to use such Spero Trademark or such other Trademark solely in connection
with the Commercialization of the relevant Licensed Product in the Licensed
Field in such jurisdiction in the Territory; provided that any such license
shall automatically terminate on the early to occur of (i) the expiration or
termination of this Agreement; (ii) the abandonment by Everest of such Licensed
Product in such jurisdiction; and (iii) the abandonment by Everest of such
Licensed Product in the Territory.   Except as provided for in the previous
clause, if Everest wishes to obtain a license under Spero Trademarks to use such
Spero Trademarks with respect to the Commercialization of the Licensed Products
in the Licensed Field in the Territory, Everest shall notify Spero thereof and
the Parties shall negotiate a license with respect thereto, with license terms
consistent with this Agreement.

ARTICLE 10
CONFIDENTIALITY; PUBLICATION

10.1Duty of Confidence. Subject to the other provisions of this ARTICLE 10
(Confidentiality; Publication):

(a)all Confidential Information disclosed by a Party (the “Disclosing Party”) or
its Affiliates under this Agreement will be maintained in confidence and
otherwise

52

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

safeguarded by the recipient Party (the “Receiving Party”) and its Affiliates
using at least the same standard of care as the Receiving Party uses to protect
its own proprietary or Confidential Information (but in no event less than
reasonable care);

(b)the Receiving Party, its Affiliates and Representatives may only use any such
Confidential Information for the purposes of performing its obligations or
exercising its rights under this Agreement; and

(c)the Receiving Party may disclose Confidential Information of the Disclosing
Party only to: (i) the Receiving Party’s Affiliates; and (ii) employees,
directors, agents, contractors, Subcontractors, consultants and advisers of the
Receiving Party and its Affiliates and, in the case of Everest as the Receiving
Party, its Sublicensees, in each case to the extent reasonably necessary for the
purposes of, and for those matters undertaken pursuant to, this Agreement
(collectively, the “Representatives”); provided, that such Representatives are
bound to maintain the confidentiality, and not to make any unauthorized use, of
the Confidential Information in a manner consistent with this ARTICLE 10
(Confidentiality; Publication).

10.2Exceptions.  The foregoing obligations as to particular Confidential
Information of a Disclosing Party shall not apply to the extent that the
Receiving Party can demonstrate by competent evidence that such Confidential
Information:

(a)is known by the Receiving Party at the time of its receipt, and not through a
prior disclosure by the Disclosing Party, as demonstrated by documentation or
other competent proof of the Receiving Party, but excluding Joint Inventions or
the terms of this Agreement;

(b)is in the public domain by use and/or publication before its receipt from the
Disclosing Party, or thereafter enters the public domain through no fault of, or
breach of this Agreement by, the Receiving Party;

(c)is subsequently disclosed to the Receiving Party on a non-confidential basis
by a Third Party who, to the Receiving Party’s knowledge after reasonable
inquiry, may lawfully do so and is not under an obligation of confidentiality to
the Disclosing Party; or

(d)is developed by the Receiving Party independently and without use of or
reference to any Confidential Information disclosed to, or materials provided
to, it by or on behalf of the Disclosing Party, as shown by contemporaneous
written documents of the Receiving Party.

10.3Authorized Disclosures. Notwithstanding the obligations set forth in
Section 10.1 (Duty of Confidence), the Receiving Party may disclose Confidential
Information of the Disclosing Party and the terms of this Agreement to the
extent such disclosure is reasonably necessary for such Disclosing Party to
perform its obligations or exercise its rights under this Agreement, in the
following instances:

(a)filing or prosecuting of Patents as permitted by this Agreement;

53

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

(b)enforcing the Receiving Party’s rights under this Agreement or performing the
Receiving Party’s obligations under this Agreement;

(c)in Regulatory Filings for Licensed Products that such Party has the right to
file under this Agreement;

(d)prosecuting or defending litigation as permitted by this Agreement;

(e)to the Receiving Party’s Representatives and actual or potential Sublicensees
(in the case of Everest), in each case, who have a need to know such
Confidential Information in order for the Receiving Party to exercise its rights
or fulfill its obligations under this Agreement; provided, in each case, that
any such Person agrees to be bound by terms of confidentiality and non-use (or,
in the case of the Receiving Party’s attorneys and independent accountants, such
Person is obligated by applicable professional or ethical obligations) at least
as restrictive as those set forth in this ARTICLE 10 (Confidentiality;
Publication);

(f)to actual or potential investors, investment bankers, lenders, other
financing sources or acquirers (and attorneys and independent accountants
thereof) in connection with potential investment, acquisition, collaboration,
merger, public offering, due diligence or similar investigations by such Third
Parties or in confidential financing documents; provided, in each case, that any
such Third Party agrees to be bound by terms of confidentiality and non-use (or,
in the case of the Receiving Party’s attorneys and independent accountants, such
Third Party is obligated by applicable professional or ethical obligations) that
are no less stringent than those contained in this Agreement (except to the
extent that a shorter confidentiality period is customary in the industry); and

(g)such disclosure is required by court order, judicial or administrative
process or Applicable Laws; provided that in such event the Receiving Party
shall promptly inform the Disclosing Party of such required disclosure and
provide the Disclosing Party an opportunity to challenge or limit the disclosure
obligations.  Confidential Information that is disclosed as required by court
order, judicial or administrative process or Applicable Laws shall remain
otherwise subject to the confidentiality and non-use provisions of this ARTICLE
10 (Confidentiality; Publication), and the Receiving Party shall take all steps
reasonably necessary, including seeking of confidential treatment or a
protective order, to ensure the continued confidential treatment of such
Confidential Information.

10.4Publication.  Prior to publishing or presenting the results of any studies
carried out under this Agreement, Everest shall submit the draft of the
publication or presentation to NPLH no later than [***] Business Days prior to
the planned submission for publication or presentation for NPLH’s
comment.  Everest shall: (a) consider in good faith any comments thereto
provided by NPLH within such [***] day period; and (b) remove any Confidential
Information of NPLH if requested by NPLH.  NPLH shall be deemed to have
consented to such publication or presentation if it has not sent any response to
Everest’s request within [***] Business Days of receipt of the request by
Everest by written notice to NPLH delivered pursuant to Section 14.9.  NPLH may
reasonably request a reasonable delay in publication or presentation in order to
protect patentable information.  If NPLH reasonably requests a delay, then
Everest

54

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

shall, and shall ensure that its Affiliate(s) or the Sublicensee(s) shall, delay
submission or presentation for a period of [***] Business Days (or such shorter
period as may be mutually agreed by the Parties) to enable NPLH to file patent
applications protecting NPLH’s rights in such information.  

10.5Publicity/Use of Names.  The Parties intend to agree upon the content of one
(1) or more press releases, the release of which the Parties shall coordinate in
order to accomplish such release promptly upon execution of this Agreement.  
Other than as set forth in the prior sentence, no other disclosure of the
existence, or the terms, of this Agreement may be made by either Party or its
Affiliates, and neither Party shall use the name, trademark, trade name or logo
of the other Party, its Affiliates or their respective employee(s) in any
publicity, promotion, news release or disclosure relating to this Agreement or
its subject matter, without the prior express written permission of the other
Party, except as may be required by Applicable Laws.  Notwithstanding the above,
each Party and its Affiliates may disclose on its website, in news releases, its
promotional materials and other disclosures relating to this Agreement that the
other Party is a development partner of such Party for the Licensed Products in
the Territory and may use the other Party’s name and logo in conjunction with
such disclosure.  Notwithstanding the foregoing:

(a)A Party may disclose this Agreement and its terms, and material developments
or material information generated under this Agreement, in news releases and
securities filings with the U.S. Securities and Exchange Commission (“SEC”) (or
equivalent foreign agency) to the extent required by Applicable Laws after
complying with the procedure set forth in this Section 10.5 (Publicity/Use of
Names).  In such event, the Party seeking to make such disclosure will prepare a
draft of such disclosure together with, if applicable, a confidential treatment
request to request confidential treatment for this Agreement and proposed
redacted version of this Agreement, and the other Party agrees to promptly (and
in any event, no less than [***] Business Days after receipt of such request
and, if applicable, proposed redactions) give its input in a reasonable manner
in order to allow the Party seeking disclosure to file its request within the
time lines prescribed by applicable SEC regulations.  The Party seeking such
disclosure shall exercise Commercially Reasonable Efforts to obtain confidential
treatment of this Agreement from the SEC as represented by the redacted version
reviewed by the other Party.

(b)Further, each Party acknowledges that the other Party may be legally
required, or may be required by the listing rules of any exchange on which the
other Party’s or its Affiliate’s securities are traded or advised by its
counsel, to make public disclosures (including in filings with the SEC or other
agency) of certain material developments or material information generated under
this Agreement and agrees that each Party may make such disclosures as required
by law, listing rules or advice; provided that the Party seeking such disclosure
shall provide the other Party with a copy of the proposed text of such
disclosure sufficiently in advance of the scheduled release to afford such other
Party a reasonable opportunity to review and comment thereon.

(c)If either Party desires to issue a press release or make a public
announcement concerning the material terms of this Agreement or the Development,
Commercialization or Exploitation of the Compounds or a Licensed Product under
this

55

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Agreement, such as the achievement of Regulatory Approvals of the Licensed
Product or data from a clinical trial, such Party shall provide the other Party
with the proposed text of such announcement for prior review and, except to the
extent such press release or public announcement is permitted by subsection (a)
or (b) above, approval by such other Party.

(d)The Parties agree that after a public disclosure has been made or a press
release or other public announcement has been issued in compliance with
subsection (a), (b) or (c) hereof, each Party may make subsequent public
disclosures or issue press releases or other public announcements disclosing the
same content without having to obtain the other Party’s prior consent and
approval.

10.6Reporting of Financial Information.  From and after the Effective Date, to
the extent required by the SEC in connection with Everest or an Affiliate of
Everest registering securities in a public offering, Spero Parent shall
(a) cooperate with Everest or its Affiliates and their respective accountants
and auditors by providing copies of books, and records related to the Licensed
Products as Everest may reasonably request in connection with the preparation by
Everest or its Affiliates of historical and pro forma financial statements
related to the Licensed Products as may be required to be included in any filing
made by Everest or any of its Affiliates under the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, and the regulations
promulgated thereunder, including Regulation S-X and (b) without limiting the
foregoing, shall provide Everest with such information as is required for
Everest or its Affiliates to prepare audited “carve out” financial statements
related to the Licensed Products, for the [***] Fiscal Years prior to the
Effective Date (or such shorter period as agreed to by Everest) and information
requested by Everest and reasonably necessary to prepare any applicable pro
forma financial information required to be filed by Everest with the
SEC.  Everest may also derive such “carve out” financial statements from Spero
Parent’s historical financial statements and accurately present in all material
respects the financial position of the Licensed Products in the Licensed Field
in the Territory as of the dates thereof.  Everest shall (i) submit to NPLH any
proposed filing containing or incorporating by reference any financial
statements provided to Everest under this Section 10.6 (Reporting of Financial
Information) as far in advance as reasonably practicable (and in no event,
unless inconsistent with Applicable Laws, less than [***] Business Days prior to
the anticipated date of filing) so as to provide NPLH a reasonable opportunity
to comment thereon and (ii) in good faith consider incorporating such
comments.  Everest shall reimburse NPLH for all costs and expenses incurred by
or on account of NPLH in connection with its compliance with this Section 10.6
(Reporting of Financial Information). All information of NPLH obtained by or on
behalf of Everest under this Section 10.6 (Reporting of Financial Information)
shall be deemed Confidential Information of NPLH.

10.7Privileged Communications.  In furtherance of this Agreement, it is expected
that the Parties may, from time to time, disclose to one another privileged
communications with counsel, including opinions, memoranda, letters and other
written, electronic and verbal communications.  Such disclosures are made with
the understanding that they shall remain confidential in accordance with this
ARTICLE 10 (Confidentiality; Publication), that they will not be deemed to waive
any applicable attorney-client or attorney work product or other privilege and
that they are made in connection with the shared community of legal interests
existing between NPLH and Everest, including the community of legal interests in
avoiding

56

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

infringement of any valid, enforceable patents of Third Parties and maintaining
the validity of the Licensed Patents, Everest Patents and Joint Patents.  In the
event of any litigation (or potential litigation) with a Third Party related to
this Agreement or the subject matter hereof, the Parties shall, upon either
Party's request, enter into a reasonable and customary joint defense or common
interest agreement.  In any event, each Party shall consult in a timely manner
with the other Party before engaging in any conduct (e.g., producing Information
or documents) in connection with litigation or other proceedings that could
conceivably implicate privileges maintained by the other Party. Notwithstanding
anything contained in this Section 10.7(Privileged Communications), nothing in
this Agreement shall prejudice a Party's ability to take discovery of the other
Party in disputes between them relating to the Agreement and no information
otherwise admissible or discoverable by a Party shall become inadmissible or
immune from discovery solely by this Section 10.7 (Privileged Communications).

ARTICLE 11
TERM AND TERMINATION

11.1Term.  Unless earlier terminated as permitted by this Agreement, the initial
term of this Agreement (the “Initial Term”) will commence upon the Effective
Date and continue in full force and effect, on a jurisdiction-by-jurisdiction
and Licensed Product-by-Licensed Product basis, for [***] years, and, unless
earlier terminated as permitted by this Agreement, shall automatically renew for
successive [***] year terms (each, a “Successive Term”), in each case unless
earlier terminated as permitted by the Agreement, until expiration of the last
Royalty Term for the final Licensed Product in the Territory (the Initial Term,
together with all Successive Terms, being the “Term”).  Following the expiration
(but not the earlier termination) of the Royalty Term for a Licensed Product in
a jurisdiction in the Territory, the grants in Section 2.1 (Licenses to Everest)
shall become exclusive, fully-paid, royalty-free, and irrevocable for such
Licensed Product in such jurisdiction.  For clarity, (a) upon the expiration
(but not the earlier termination) of the Term, the grants in Section 2.1
(Licenses to Everest) shall become exclusive, fully-paid, royalty-free, and
irrevocable in their entirety solely as to the Licensed Products in the
Territory at the time of such expiration and (b) upon the expiration (but not
the earlier termination) of the Term, the grant in Section 2.2 (License to NPLH)
shall become an exclusive, perpetual, fully-paid, royalty-free and irrevocable
license to the Everest Technology to Exploit products in the Licensed Field
outside the Territory, in each case with the right to grant sublicenses.

11.2Termination.

(a)Automatic Termination for Nonpayment of Upfront Payment.  If Everest fails to
pay Spero the upfront payment set forth in Section 8.1 (Upfront Payment) within
[***] Business Days after the Effective Date; then, in any such case, this
Agreement will automatically and immediately terminate.

(b)Termination by Everest for Convenience.  At any time, Everest may terminate
this Agreement, at its sole discretion and for any reason or no reason, by
providing written notice of termination to NPLH, which notice includes an
effective date of termination at least (i) [***] days after the date of the
notice if the notice is given before the Regulatory

57

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Approval of any Licensed Product; or (ii) [***] days after the date of the
notice if the notice is given after the Regulatory Approval of any Licensed
Product.  

(c)Termination for Cause.  If either NPLH or Everest believes that the other
Party is in material breach of its obligations hereunder, then the non-breaching
Party may deliver notice of such breach to the other Party.  The allegedly
breaching Party shall have (i) [***] days in the case of a payment breach and or
(ii) [***] in the case of a non-payment breach, to cure such breach from the
receipt of the notice.  If the allegedly breaching Party fails to cure that
breach within the applicable period set forth above, then the Party originally
delivering the notice of breach may terminate this Agreement on written notice
of termination.  Any right to terminate this Agreement under this
Section 11.2(c) (Termination for Cause) shall be stayed and the applicable cure
period tolled in the event that, during such cure period, the Party alleged to
have been in material breach shall have initiated dispute resolution in
accordance with Section 14.10 (Dispute Resolution) with respect to the alleged
breach, which stay and tolling shall continue until such dispute has been
resolved in accordance with Section 14.10 (Dispute Resolution).  If a Party is
determined to be in material breach of this Agreement, the other Party may
terminate this Agreement if the breaching Party fails to cure the breach within
[***] days after the conclusion of the dispute resolution procedure (and such
termination shall then be effective upon written notification from the notifying
Party to the breaching Party).

(d)Termination for Patent Challenge.  NPLH may terminate this Agreement upon
[***] days’ prior written notice to Everest if Everest or its Affiliates or its
or their Sublicensees, individually or in association with any other person or
entity, directly or indirectly, commences or participates in a Challenge to the
validity or enforceability of any Licensed Patents, unless Everest, such
Affiliate or Sublicensee dismisses or withdraws such legal action within [***]
days of commencing or participation in such Challenge. Everest may terminate
this Agreement upon [***] days’ prior written notice to NPLH if NPLH or its
Affiliates or its or their Sublicensees, individually or in association with any
other person or entity, directly or indirectly, commences or participates in a
Challenge to the validity or enforceability of any Everest Patents, unless NPLH,
such Affiliate or Sublicensee dismisses or withdraws such legal action within
[***] days of commencing or participation in such Challenge.

(e)Termination for Bankruptcy.  This Agreement may be terminated at any time
during the Term by either Party upon the other Party’s filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party; provided that in the case of any involuntary bankruptcy
proceeding such right to terminate shall only become effective if the Party
consents to the involuntary bankruptcy or such proceeding is not dismissed
within [***] days after the filing thereof.

11.3Effect of Termination.  Upon termination of this Agreement automatically or
by either Party, the following consequences shall apply and shall be effective
as of the effective date of such termination:

(a)Everest’s license under Section 2.1 (License to Everest) shall terminate;

58

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

(b)If this Agreement is terminated automatically pursuant to Section 11.2(a)
(Automatic Termination for Nonpayment of Upfront Payment), or by NPLH pursuant
to Section 11.2(c) (Termination for Cause), 11.2(d) (Termination for Patent
Challenge), or 11.2(e) (Termination for Bankruptcy), then Everest hereby grants
to NPLH, effective only upon such termination, an exclusive (even as to
Everest), royalty-free, fully-paid, perpetual and irrevocable license, with the
right to grant sublicenses through multiple tiers, under the Everest Technology,
Everest Development Data and Everest Regulatory Documentation, to Develop, make,
have made, use, import, offer for sale, sell and otherwise Commercialize or
Exploit the Compound and any product containing the Compound anywhere in the
world in all fields of use.

(c)If this Agreement is terminated by Everest pursuant to Section 11.2(c)
(Termination for Cause), or 11.2(e) (Termination for Bankruptcy), then NPLH may
request, within [***] days of such termination, that Everest enter into good
faith negotiations for no more than [***] days concerning the terms of an
agreement with Everest granting to NPLH an exclusive (even as to Everest)
license under the Everest Technology, Everest Development Data and Everest
Regulatory Documentation.  If no agreement is reached, then the license to NPLH
under Section 2.2 (License to NPLH) shall terminate.  If such agreement is
reached, then such license agreement shall include, among other things, the
following provisions:

(1)NPLH, its Affiliates and/or its or their respective sublicensees, as
applicable, shall pay to Everest, on a jurisdiction-by-jurisdiction and Licensed
Product-by-Licensed Product basis, non-refundable, non-creditable royalties
based on the aggregate Net Sales of all Licensed Products sold by NPLH, its
Affiliates and/or its or their respective sublicensees in the Territory during a
Calendar Year at the rates set forth in the table below; provided that (A)
[***]; and (B) the obligation to pay royalties will be imposed only once with
respect to the same unit of a Qualified Product:

Calendar Year Net Sales (in Dollars) for Qualified Products
in the Territory

Royalty Rates as a Percentage (%) of Net Sales

[***]

[***]%

[***]

[***]%

 

(2)Provisions substantially similar to those contained in Sections 8.5 (Royalty
Adjustments) through 8.10 (Audit Dispute) shall also be included in such license
agreement.

(d)If this Agreement is terminated by Everest pursuant to Section 11.2(b)
(Termination by Everest for Convenience), then NPLH may, within [***] days of
termination, request that Everest enter into a license agreement with NPLH, in
which case NPLH and Everest shall negotiate in good faith for [***] days (or
such longer period as it takes to negotiate, execute and deliver a license
agreement), pursuant to which Everest grants to NPLH an exclusive (even as to
Everest) license under the Everest Technology, Everest Development Data and
Everest

59

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Regulatory Documentation and in which case such license agreement shall include,
among other things, the following provisions:

(1)NPLH, its Affiliates and/or its or their respective sublicensees, as
applicable, shall pay to Everest, on a jurisdiction-by-jurisdiction and Licensed
Product-by-Licensed Product basis, non-refundable, non-creditable royalties
based on the aggregate Net Sales of all Licensed Products sold by NPLH, its
Affiliates and/or its or their respective sublicensees in the Territory during a
Calendar Year at the rates set forth in the table below; provided that (A)
[***]; and (B) the obligation to pay royalties will be imposed only once with
respect to the same unit of a Qualified Product:

Calendar Year Net Sales (in Dollars) for Qualified Products
in the Territory

Royalty Rates as a Percentage (%) of Net Sales

[***]

[***]%

[***]

[***]%

 

(2)Provisions substantially similar to those contained in Sections 8.5 (Royalty
Adjustments) through 8.10 (Audit Dispute) shall also be included in such license
agreement.

(e)NPLH shall be solely responsible for all future worldwide Development,
Manufacture and Commercialization of the Compound and Licensed Products in the
Licensed Field, at its sole cost and expense.

(f)Everest shall return to NPLH or destroy, at NPLH’s election, all Confidential
Information of NPLH, including all copies thereof and all materials, substances
and compositions delivered or provided by or on behalf of NPLH to Everest.

(g)Everest shall deliver to NPLH all Regulatory Filings and Regulatory Approvals
for the Compound and any Licensed Product, all Everest Development Data and all
Everest Know-How, which Regulatory Filings, Regulatory Approvals, Everest
Development Data or Everest Know-how shall also be subject to the license grant
in the first sentence of Section 11.3(d) (Effect of Termination - subsection
(d)) above.  

(h)Everest shall disclose to NPLH all Everest Know-How, Everest Development Data
and all Joint Inventions to the extent not already known to NPLH, which may be
necessary or reasonably useful for NPLH to continue to Develop, Manufacture and
Commercialize the Compound and Licensed Products in the Licensed Field.  In
addition, Everest shall, at NPLH’s request, provide reasonable technical
assistance and transfer all Everest Know-How, Everest Development Data and Joint
Inventions necessary to Manufacture the Compound or Licensed Products to NPLH or
its designee.

(i)All Confidential Information of Everest relating to the Compound or any
Licensed Product, including without limitation all Everest Know-How and Everest
Development

60

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Data, shall become Confidential Information of NPLH, with NPLH considered the
Disclosing Party and Everest considered the Receiving Party and Everest may not
rely on its or any of its Affiliates’ or any Sublicensee’s possession or
development thereof as an exception under ARTICLE 10 (Confidentiality;
Publication).

(j)Everest shall, at NPLH’s request and election, use Commercially Reasonable
Efforts to facilitate negotiations between NPLH and Everest’s Third Party
providers of clinical research, manufacturing and/or distribution services and
to assign any contracts with such entities to NPLH.

(k)Everest shall, and shall cause its Affiliates and its and their Sublicensees
to, promptly provide a copy to NPLH of all Licensed Product Agreements, and, to
the extent requested by NPLH in writing, use reasonable efforts to assign to
NPLH any Licensed Product Agreement, unless, with respect to any such Licensed
Product Agreement, such Licensed Product Agreement expressly prohibits such
assignment, in which case Everest (or such Affiliate or Sublicensee, as
applicable) shall cooperate with NPLH in all reasonable respects to secure the
consent of the applicable Third Party to such assignment, at Everest’s expense;

(l)Everest shall transfer to NPLH all units of the Compound and the Licensed
Products in its possession, provided that NPLH shall reimburse Everest for the
Cost of Goods of such units.

(m)Everest shall, and hereby does, effective on such termination, assign to NPLH
all of Everest’s and its Affiliates’ right, title and interest in and to any and
all Product Trademarks and other trademarks used by Everest and its Affiliates
in the Territory in connection with its Development, Manufacture or
Commercialization of Licensed Products (excluding any such trademarks that
include, in whole or part, any corporate name or logo of Everest or its
Affiliates), including all goodwill therein, and Everest shall promptly take
such actions and execute such instruments, assignments and documents as may be
necessary to effect, evidence, register and record such assignment.

11.4Survival.  Expiration or termination of this Agreement shall not relieve any
Party of any obligation accruing prior to such expiration or termination, nor
shall expiration or any termination of this Agreement preclude either Party from
pursuing all rights and remedies it may have under this Agreement, at law or in
equity, with respect to breach of this Agreement.  In addition, the provisions
of ARTICLE 1 (Definitions), subclauses (b) through (d) of Section 5.4 (Rights of
Reference), Section 8.8 (Taxes), Section 8.9 (Financial Records and Audit),
Section 8.10 (Audit Dispute), Section 9.1 (Ownership of Intellectual Property);
ARTICLE 10 (Confidentiality; Publicity), Section 11.3 (Effect of Termination),
this Section 11.4 (Survival), ARTICLE 13 (Indemnification; Liability), and
ARTICLE 14 (General Provisions) hereof shall survive the expiration or
termination of this Agreement. In addition, in the event that the this Agreement
is terminated by Everest pursuant to Section 11.2(c) (Termination for Cause)
and, pursuant to Section 11.3 (Effect of Termination), either NPLH does not
timely request that Everest enter into good faith negotiations concerning the
terms of an agreement with NPLH granting NPLH a license under the Everest
Technology and Everest Development Data, or if no agreement is timely reached,
then the provisions of Sections 9.2 through 9.9 of ARTICLE 9

61

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

(Intellectual Property), solely with respect to Joint Inventions, shall also
survive the expiration or termination of this Agreement.

11.5Termination Not Sole Remedy.  Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies will
remain available except as agreed to otherwise herein.

ARTICLE 12
REPRESENTATIONS AND WARRANTIES

12.1Representations and Warranties of Each Party.  Each Party represents and
warrants to each other Parties as of the Effective Date that:

(a)it has the full right, power and authority to enter into this Agreement, to
perform its obligations hereunder;

(b)this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it;

(c)this Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity);

(d)it is not under any obligation, contractual or otherwise, to any Person that
conflicts with or is inconsistent in any material respect with the terms of this
Agreement or that would impede the diligent and complete fulfillment of its
obligations hereunder; and

(e)neither it nor any of its Affiliates has been debarred or is subject to
debarment and neither it nor any of its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FFDCA or who is the subject
of a conviction described in such section.  

12.2Mutual Covenants.

(a)Employees, Consultants and Contractors.  Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform Development activities pursuant to this
Agreement, which agreements will obligate such persons to obligations of
confidentiality and non-use and to assign Inventions in a manner consistent with
the provisions of this Agreement.

62

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

(b)Debarment.  Each Party represents, warrants and covenants to the other
Parties that it is not debarred or disqualified under the FFDCA, as may be
amended, or comparable laws in any country or jurisdiction other than the U.S.,
and it does not, and will not during the Term, employ or use the services of any
person who is debarred or disqualified, in connection with activities relating
to the Compound or any Licensed Product.  In the event that any Party becomes
aware of the debarment or disqualification or threatened debarment or
disqualification of any person providing services to such Party, including the
Party itself or its Affiliates, that directly or indirectly relate to activities
contemplated by this Agreement, such Party shall immediately notify the other
Parties in writing and such Party shall cease employing, contracting with, or
retaining any such person to perform any such services.

(c)Compliance.  Each Party covenants as follows:

(1)In the performance of its obligations under this Agreement, such Party shall
comply and shall cause its and its Affiliates’ employees and contractors to
comply with all Applicable Laws, including all export control, anti-corruption
and anti-bribery laws and regulations, and shall not cause such other Party’s
Indemnitees to be in violation of any Applicable Laws or otherwise cause any
reputational harm to such other Party.

(2)Such Party and its and its Affiliates’ employees and contractors shall not,
in connection with the performance of their respective obligations under this
Agreement, directly or indirectly through Third Parties, pay, promise or offer
to pay, or authorize the payment of, any money or give any promise or offer to
give, or authorize the giving of anything of value to a Public Official or
Entity or other person for purpose of obtaining or retaining business for or
with, or directing business to, any person, including, without limitation,
either Party (and each Party represents and warrants that as of the Effective
Date, such Party, and to its knowledge, its and its Affiliates’ employees and
contractors, have not directly or indirectly promised, offered or provided any
corrupt payment, gratuity, emolument, bribe, kickback, illicit gift or
hospitality or other illegal or unethical benefit to a Public Official or Entity
or any other person in connection with the performance of such Party’s
obligations under this Agreement, and each Party covenants that it and its
Affiliates’ employees and contractors shall not, directly or indirectly, engage
in any of the foregoing).

(3)Each Party shall have the right to suspend or terminate this Agreement in its
entirety where there is a credible finding, after a reasonable investigation,
that the other Party, in connection with performance of such other Party’s
obligations under this Agreement, has violated any anti-corruption or
anti-bribery laws or regulations.

(4)Each Party shall not, during the Term, assign, transfer, convey or otherwise
encumber its right, title and interest in (A) Licensed Technology, in the case
of NPLH, in a manner that is inconsistent with the exclusive license granted to
Everest under Section 2.1 (Licenses to Everest) or (B) Everest Technology, in
the case of Everest, in a manner that is inconsistent with the exclusive license
granted to NPLH under Section 2.2  (License to NPLH), in each case without the
prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed)

63

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

(5)Each Party shall not grant any right to any Third Party under the (A)
Licensed Technology (in the case of NPLH) that would conflict with the rights
granted to Everest hereunder, or (B) Everest Technology (in the case of Everest)
that would conflict with the rights granted to NPLH hereunder.

12.3Representations and Warranties by NPLH.  NPLH represents and warrants to
Everest as of the Effective Date that:

(a)to NPLH’s knowledge, the patents and patent applications listed on Exhibit A
constitute all Licensed Patents existing as of the Effective Date (the “Existing
Licensed Patents”);

(b)NPLH has sufficient legal and/or beneficiary title, ownership or license,
free and clear from any mortgages, pledges, liens, security interests,
conditional and installment sales agreements, encumbrances, charges or claims of
any kind, of or to the Licensed Technology to grant the license to Everest as
purported to be granted under this Agreement;

(c)NPLH has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in the Licensed Technology in a manner
that is inconsistent with the exclusive license granted to Everest under
Section 2.1 (Licenses to Everest), other than encumbrances constituting
Permitted Liens.

(d)The Licensed Technology is complete, accurate, effective and capable of
achieving the Development and Manufacturing of the Compound and the Licensed
Products.  The Parties hereby irrevocably agree that the Licensed Technology
shall be deemed to be complete, accurate, effective and capable of achieving the
Development and Manufacturing of the Compound and the Licensed Products (and the
foregoing representation and warranty shall be satisfied) if the Compound or the
Licensed Products (as the case may be) is/are capable of being produced in a
manner that complies with the specifications contained in (i) the technical
documents NPLH provided to Everest for evaluation and (ii) IND(s) submitted to
the applicable Regulatory Authority(ies).  

(e)NPLH has not received any notice from a Third Party that the Development of
the Compound or any Licensed Product conducted by NPLH prior to the Effective
Date has infringed any Patents of any Third Party or infringed or
misappropriated any other intellectual property of any Third Party. Based on
NPLH’s understanding as of the Effective Date of the Compound and the Licensed
Products and their intended use as of the Effective Date, the Development,
Manufacture, use or sale of any Compound or any Licensed Product pursuant to
this Agreement does not, to the knowledge of NPLH, (y) infringe any Patents of
any Third Party or (z) infringe or misappropriate any other intellectual
property of any Third Party.  No claim or action has been brought or, to NPLH’s
knowledge, threatened in writing, by any Governmental Authority or Third Party
(i) that any Spero Trademark violates the rights of a Third Party or (ii)
currently challenging the enforceability or validity of any Spero Trademark;

64

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

(f)NPLH has not as of the Effective Date granted any right to any Third Party
under the Licensed Technology that would conflict with the rights granted to
Everest hereunder;

(g)NPLH has no knowledge as of the Effective Date of any Third Party that is
infringing or misappropriating any of the Licensed Technology;

(h)no claim or action has been brought or, to NPLH’s knowledge, threatened in
writing by any Third Party alleging that the issued patents in the Licensed
Patent Rights are invalid or unenforceable, and none of the Existing Patent
Rights is the subject of any interference, opposition, cancellation or other
protest proceeding;

(i)with respect to any Licensed Patents for which the U.S. federal government
retains rights as identified in Section 2.1(b) (Licenses to Everest - subsection
(b)), NPLH has complied with all its obligations pursuant to 35 U.S.C. §§
200-212 and 37 C.F.R. § 401 et seq., and has taken all steps required pursuant
to 35 U.S.C. §§ 200-212 and 37 C.F.R. § 401 et seq. to grant the rights under
such Licensed Patents to Everest as provided under 2.1 (Licenses to Everest);

(j)to NPLH’s knowledge, as of the Effective Date, there is no Know-How owned or
controlled by NPLH that is necessary for the Development of the Compound that is
not within the Licensed Know-How; and

(k)to NPLH’s knowledge, (x) all clinical trials conducted by NPLH or its
Affiliates prior to the Effective Date have been in compliance in all material
respects with all Applicable Laws, and (y) no data or other information
generated or otherwise received from such clinical trials conducted up to the
Effective Date has, or is reasonably expected to have, any materially negative
impact on the Exploitation of any Licensed Product in the Territory.

12.4Representations and Warranties by Everest.  Everest represents and warrants
to NPLH as of the Effective Date that:

(a)Everest has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in Everest Technology in a manner that
is inconsistent with the exclusive license granted to NPLH under Section 2.2
(License to NPLH);

(b)Everest has not as of the Effective Date, and will not during the Term, grant
any right to any Third Party under the Everest Technology that would conflict
with the rights granted to NPLH hereunder;

(c)Everest has no knowledge as of the Effective Date of any Third Party that is
infringing or misappropriating any of the Everest Technology;

(d)no claim or action has been brought or, to Everest’s knowledge, threatened in
writing by any Third Party alleging that the Everest Patents are invalid or
unenforceable, and no Everest Patent is the subject of any interference,
opposition, cancellation or other protest proceeding;

65

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

(e)to Everest’s knowledge, as of the Effective Date, there is no Know-How
necessary for the Development of the Compound or the Licensed Products that is
Controlled by any Third Party; and

(f)as of the Effective Date, Everest has the capability to, and reasonably
believes it has or will have sufficient access to the financial resources
necessary to, perform its obligations under this Agreement, including without
limitation, its obligations to (i) use Commercially Reasonable Efforts to
Develop, Exploit, Commercialize and obtain Regulatory Approval for the Compounds
and each Licensed Product in the Licensed Field in the Territory and (ii) make
the required payments to NPLH hereunder.

12.5No Other Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO
PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PATENTS, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES.

ARTICLE 13
INDEMNIFICATION; LIABILITY

13.1Indemnification by NPLH.  NPLH shall indemnify, defend and hold Everest, its
Affiliates, and their respective officers, directors, agents and employees
(“Everest Indemnitees”) harmless from and against any Claims against them to the
extent arising or resulting from:

(a)the material breach by NPLH of this Agreement (other than a breach of Section
12.3(d));

(b)the gross negligence or willful misconduct on the part of NPLH or its
Affiliates or its or their respective officers, directors, agents or employees
in performing its obligations under this Agreement; or

(c)the Exploitation by NPLH or any of its Affiliates or its or their
sublicensees or its or their distributors or contractors of the Compound or the
Licensed Products outside the Territory;

except, in each case (a), (b) and (c) above, for those Claims for which Everest
has an obligation to indemnify NPLH pursuant to Section 13.2 (Indemnification by
Everest) hereof or, to the extent such Claims result from the material breach by
Everest of any covenant, representation, warranty or other agreement made by
Everest in this Agreement or the negligence or willful misconduct of any Everest
Indemnitee.  Notwithstanding the above, NPLH will have no obligation to defend
or indemnify Everest or its Affiliates for any claim brought by a shareholder or
a class of shareholders of Everest or its Affiliates including, but not limited
to, securities fraud claims, shareholder direct claims, and shareholder
derivative claims, except to the extent resulting from the gross negligence or
willful misconduct on the part of NPLH or any Affiliate.

66

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

13.2Indemnification by Everest. Everest shall indemnify, defend and hold NPLH,
its Affiliates, and their respective officers, directors, agents and employees
(“NPLH Indemnities”) harmless from and against any Claims arising under or
related to this Agreement against them to the extent arising or resulting from:

(a)the material breach by Everest of this Agreement;

(b)the gross negligence or willful misconduct on the part of Everest or its
Affiliates or its or their respective officers, directors, agents or employees
in performing its obligations under this Agreement; or

(c)the Exploitation by Everest or any of its Affiliates or its or their
Sublicensees or its or their distributors or contractors of the Compound or the
Licensed Products in the Territory;

except, in each case (a), (b) and (c) above, those Claims for which NPLH has an
obligation to indemnify Everest pursuant to Section 13.1 (Indemnification by
NPLH) hereof or, to the extent such Claims result from the material breach by
NPLH of any covenant, representation (other than the representation set forth in
Section 12.3(d), warranty or other agreement made by NPLH in this Agreement or
the negligence or willful misconduct of any NPLH Indemnitee.  Notwithstanding
the above, Everest will have no obligation to defend or indemnify NPLH or its
Affiliates for any claim brought by a shareholder or a class of shareholders of
NPLH or its Affiliates including, but not limited to, securities fraud claims,
shareholder direct claims, and shareholder derivative claims, except to the
extent resulting from the gross negligence or willful misconduct on the part of
Everest or any Affiliate.

13.3Indemnification Procedure

(a)Notice of Claim.  All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (the “Indemnified Party”).  The
Indemnified Party shall give the other Party (the “Indemnifying Party”) a prompt
written notice (an “Indemnification Claim Notice”) of any Claims or discovery of
fact upon which such Indemnified Party intends to base a request for
indemnification under this ARTICLE 13 (Indemnification; Liability), but in no
event shall the Indemnifying Party be liable for any Claims to the extent that
such Claims result from any delay in providing such notice.  Each
Indemnification Claim Notice must contain a description of the Claim and the
nature and amount of such Claim (to the extent that the nature and amount of
such Claim is known at such time).

(b)Control of Defense.  The Indemnifying Party shall have the right to assume
the defense of any Claim by giving written notice to the Indemnified Party
within [***] days after the Indemnifying Party’s receipt of an Indemnification
Claim Notice.  The assumption of the defense of a Claim by the Indemnifying
Party shall not be construed as an acknowledgment that the Indemnifying Party is
liable to indemnify the Indemnified Party in respect of the Claim, nor shall it
constitute a waiver by the Indemnifying Party of any defenses it may assert
against the Indemnified Party’s claim for indemnification.  Upon assuming the
defense of a Claim, the Indemnifying Party may appoint as lead counsel in the
defense of the

67

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Claim any legal counsel selected by the Indemnifying Party; provided that it
obtains the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed).  In the event the
Indemnifying Party assumes the defense of a Claim, upon the Indemnifying Party’s
relevant notice the Indemnified Party shall immediately deliver to the
Indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Claim.  Should the
Indemnifying Party assume the defense of a Claim, except as provided in Section
13.3(c) (Right to Participate in Defense), the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses subsequently incurred by
such Indemnified Party in connection with the analysis, defense or settlement of
the Claim unless specifically requested and approved in writing by the
Indemnifying Party.  In the event that it is ultimately determined that the
Indemnifying Party is not obligated to indemnify, defend or hold harmless the
Indemnified Party from and against the Claim, the Indemnified Party shall
reimburse the Indemnifying Party for any and all reasonable and verifiable
out-of-pocket costs and expenses (including attorneys’ fees and costs of suit)
incurred by the Indemnifying Party in accordance with this ARTICLE 13
(Indemnification; Liability) in its defense of the Claim.

(c)Right to Participate in Defense.  Any Indemnified Party shall be entitled to
participate in the defense of such Claim and to employ counsel of its choice for
such purpose; provided, however, that such employment shall be at the
Indemnified Party’s sole cost and expense unless (i) the employment thereof has
been specifically authorized in writing in advance by the Indemnifying Party (in
which case, the defense shall be controlled as provided in Section 13.3(b)
(Control of Defense), with such provisions applying mutatis mutandis; (ii) the
Indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 13.3(b) (Control of Defense) (in which case the
Indemnified Party shall control the defense, with the reasonable out-of-pocket
expense with respect thereto borne by the Indemnifying Party); or (iii) the
interests of the indemnitee and the Indemnifying Party with respect to such
Claim are sufficiently adverse to prohibit the representation by the same
counsel of both Parties under Applicable Laws, ethical rules or equitable
principles (in which case, the Indemnified Party shall control its defense, with
the reasonable out-of-pocket expense with respect thereto borne by the
indemnifying Party).

(d)Settlement.  With respect to any Claims relating solely to the payment of
money damages in connection with a Claim that shall not result in the applicable
indemnitee(s) becoming subject to injunctive or other relief or otherwise
adversely affect the business or interests of the Indemnified Party in any
manner and as to which the Indemnifying Party shall have acknowledged in writing
the obligation to indemnify the applicable indemnitee hereunder, the
Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Claim, on such
terms as the Indemnifying Party, in its sole discretion, shall deem
appropriate.  With respect to all other Claims in connection with Claims, where
the Indemnifying Party has assumed the defense of the Claim in accordance with
Section 13.3(b) (Control of Defense), the Indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Claim; provided, it obtains the prior written consent
of the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed).  If the Indemnifying Party does not assume and conduct
the defense of a Claim as provided above, the Indemnified Party may defend
against

68

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

such Claim; provided, that the Indemnified Party shall not settle any Claim
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld, conditioned or delayed).

(e)Cooperation.  If the Indemnifying Party chooses to defend or prosecute any
Claim, the Indemnified Party shall and shall cause each indemnitee to, cooperate
in the defense or prosecution thereof and furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested by the
indemnifying Party in connection therewith.  Such cooperation shall include
access during normal business hours afforded to the Indemnifying Party to and
reasonable retention by the Indemnified Party of, records and information that
are reasonably relevant to such Claim and making the Indemnified Party, the
indemnitees and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder and the indemnifying Party shall reimburse the Indemnified Party for
all of its, its Affiliates’ and its and their (sub)licensees’ or their
respective directors’, officers’, employees’ and agents’, as applicable,
reasonable and verifiable out-of-pocket expenses in connection therewith.

(f)Expenses.  Except as provided above, the costs and expenses, including fees
and disbursements of counsel, incurred by the Indemnified Party and its
Affiliates and its and their sublicensees and their respective directors,
officers, employees and agents, as applicable, in connection with any Claim
shall be reimbursed on a Calendar Quarter basis by the Indemnifying Party,
without prejudice to the Indemnifying Party’s right to contest the Indemnified
Party’s right to indemnification and subject to refund in the event the
indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.

13.4Mitigation of Loss.  Each Indemnified Party will take and will procure that
its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any Claims (or potential losses or damages) under this ARTICLE 13
(Indemnification; Liability).  Nothing in this Agreement shall or shall be
deemed to relieve any Party of any common law or other duty to mitigate any
losses incurred by it.

13.5Special, Indirect and Other Losses. EXCEPT IN THE EVENT OF A BREACH OF
SECTION 2.7 (NON-DIVERSION), SECTION 2.8 (NON-COMPETE) OR ARTICLE 10
(CONFIDENTIALITY; PUBLICATION), NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided,
however, that this Section 13.5 shall not be construed to limit either Party’s
indemnification obligations under Section 13.1 (Indemnification by NPLH) or
Section 13.2 (Indemnification by Everest), as applicable.

13.6Insurance.  Each Party, at its own expense, shall maintain product liability
and other appropriate insurance (or self-insure) in an amount consistent with
sound business practice and reasonable in light of its obligations under this
Agreement during the Term.  Each Party shall

69

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

provide a certificate of insurance (or evidence of self-insurance) evidencing
such coverage to the other Party upon request.

ARTICLE 14
GENERAL PROVISIONS

14.1Governing Law. This Agreement shall be governed by and construed in
accordance with the law of [***].

14.2Assignment.  

(a)Except as expressly provided hereunder, neither this Agreement nor any rights
or obligations hereunder may be assigned or otherwise transferred by either
Party without the prior written consent of the other Party (which consent shall
not be unreasonably withheld); provided that either Party may assign or
otherwise transfer this Agreement and its rights and obligations hereunder
without the other Party’s consent: (a) in connection with the transfer or sale
of all or substantially all of the business or assets of such Party to which
this Agreement relates to a Third Party, whether by merger, consolidation,
divesture, restructure, sale of stock, sale of assets or otherwise; provided
that in the event of any such transaction (whether this Agreement is actually
assigned or is assumed by the acquiring party by operation of law (e.g., in the
context of a reverse triangular merger)), intellectual property rights of the
acquiring party to such transaction (if other than one of the Parties to this
Agreement) and its Affiliates existing prior to the transaction shall not be
included in the technology licensed hereunder; or (b) to an Affiliate, provided
that the assigning Party shall remain liable and responsible to the
non-assigning Party hereto for the performance and observance of all such duties
and obligations by such Affiliate; and provided,  further, that in any such case
the assigning Party shall provide written notice to the other Party  within
[***] calendar days after such assignment or transfer. The rights and
obligations of the Parties under this Agreement shall be binding upon and inure
to the benefit of the successors and permitted assigns of the Parties, and the
name of a Party appearing herein will be deemed to include the name of such
Party’s successors and permitted assigns to the extent necessary to carry out
the intent of this section.  Any assignment not in accordance with this
Section 14.2 (Assignment) shall be null and void.  

(b)The rights to Information, materials and intellectual property:

(1)Controlled by a Third Party permitted assignee of a Party that immediately
prior to such assignment (other than as a result of a license or other grant of
rights, covenant or assignment by such Party or its Affiliates to, or for the
benefit of, such Third Party); or

(2)Controlled by an Affiliate of a Party that becomes an Affiliate through any
Change of Control of such Party that were Controlled by such Affiliate (and not
such Party) immediately prior to such Change of Control (other than as a result
of a license or other grant of rights, covenant or assignment by such Party or
its other Affiliates to, or for the benefit of, such Affiliate);

70

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

shall, in each of cases (1) and (2) above, be automatically excluded from the
rights licensed or granted to the other Party under this Agreement.

14.3Entire Agreement; Modification.  This Agreement is both a final expression
of the Parties’ agreement and a complete and exclusive statement with respect to
all of its terms.  This Agreement supersedes all prior and contemporaneous
agreements and communications, whether oral, written or otherwise, concerning
any and all matters contained herein.  No amendment, modification, release or
discharge shall be binding on the Parties unless in writing and duly executed by
authorized representatives of each of NPLH and Everest; provided that, pursuant
to the definition of “Spero Trademarks” herein, NPLH or Spero Parent may
designate in a writing to Everest from time to time such other Trademarks, names
and logos as NPLH or Spero Parent, as the case may be, may reasonably
determine.  In the event of any inconsistencies between this Agreement and any
schedules or other attachments hereto, the terms of this Agreement shall
control.

14.4Relationship among the Parties.  The Parties’ relationship with one another,
as established by this Agreement, is solely that of independent
contractors.  This Agreement does not create any partnership, joint venture or
similar business relationship between the Parties.  Neither Party is a legal
representative of the other Party.  Neither Party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other Party for any purpose whatsoever.  All persons employed by a Party
shall be employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment shall be for the account
and expense of such first Party.

14.5Non-Waiver.  The failure of a Party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance.  Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.  The rights and
remedies provided herein are cumulative and do not exclude any other right or
remedy provided by Applicable Law or otherwise available except as expressly set
forth herein.

14.6Force Majeure.  Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, hurricanes, embargoes, shortages,
epidemics, quarantines, war, acts of war (whether war be declared or not),
terrorist acts, insurrections, riots, civil commotion, strikes, lockouts or
other labor disturbances (whether involving the workforce of the non-performing
Party or of any other Person), acts of God or acts, omissions or delays in
acting by any governmental authority (including expropriation, seizure of works,
requisition, nationalization, exercise of march-in rights or compulsory
licensing, except to the extent such delay results from the breach by the
non-performing Party or any of its Affiliates of any term or condition of this
Agreement) and any material change in the Applicable Laws of a Regulatory
Authority that results in a development, clinical or regulatory delay of [***]
Business

71

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Days of more.  The non-performing Party shall notify the other Party of such
force majeure within [***] Business Days after such occurrence by giving written
notice to the other Party stating the nature of the event, its anticipated
duration and any action being taken to avoid or minimize its effect.  The
suspension of performance shall be of no greater scope and no longer duration
than is necessary and the non-performing Party shall use Commercially Reasonable
Efforts to remedy its inability to perform.

14.7Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to
time.  Each Party agrees that it will not export, directly or indirectly, any
technical information acquired from the other Party under this Agreement or any
products using such technical information to a location or in a manner that at
the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity in accordance with Applicable Laws. NPLH hereby
undertakes to use Commercially Reasonable Efforts to obtain necessary licenses
(if required) for exporting the Compound, the Licensed Products and the Licensed
Technology from the United States or other countries.

14.8Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby:  (a) such provision shall be fully severable;
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof; (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance here from; and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.  To the fullest extent permitted by Applicable Laws, each Party
hereby waives any provision of law that would render any provision hereof
illegal, invalid or unenforceable in any respect.

14.9Notices.  Any notice to be given under this Agreement must be in writing and
delivered either (a) in person, (b) by air mail (postage prepaid) requiring
return receipt, (c) by overnight courier, or (d) by e-mail with delivery and
return receipts requested and confirmation of delivery thereafter, to the Party
to be notified at its address(es) given below, or at any address such Party may
designate by prior written notice to the other.  Notice shall be deemed
sufficiently given for all purposes upon the earliest of: (i) the date of actual
receipt; (ii) if air mailed, [***] days after the date of postmark; (iii) if
delivered by overnight courier, the next day the overnight courier regularly
makes deliveries or (iv) if sent by e-mail, the date of confirmation of receipt.

If to NPLH, Potentiator or Spero Parent:

Spero Therapeutics, Inc.

675 Massachusetts Avenue, 14th Floor

Cambridge MA 02139

72

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

Attention:   Ankit Mahadevia, President and CEO

Email: [***]

with a copy (which shall not constitute notice) to:

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

One Financial Center, 40th Floor

Boston, MA 02111

Attention:  Lewis J. Geffen

Email:  [***]

If to Everest:

Suite 3307, Two Exchange Square

8 Connaught Place, Central

Hong Kong

Attention: Oak Ma

Fax: [***]

 

With a copy to:

 

Morrison & Foerster

33/F, Edinburgh Tower, The Landmark

15 Queen’s Road Central

Hong Kong  

Attention:  Chuan Sun

Facsimile: [***]

 

14.10Dispute Resolution.

(a)Except as provided in Section 3.3(a) or Excluded Claims as set forth in
subsection 14.10(g) below, if a dispute arises within the JDC with respect to
any decision under the jurisdiction of the JDC that remains unresolved pursuant
to Section 3.3 (JDC Decision-Making) or otherwise between the Parties in
connection with or relating to this Agreement or any document or instrument
delivered in connection herewith (collectively, a “Dispute”), then either Party
shall have the right to refer such Dispute to the Senior Officers for attempted
resolution by good faith negotiations during a period of [***] Business
Days.  Any final decision mutually agreed to in writing by the Senior Officers
shall be conclusive and binding on the Parties.

(b)The Senior Officers shall negotiate in good faith and use reasonable efforts
to settle any Dispute arising from or related to this Agreement or the breach
thereof within such [***] Business-Day period.  Subject to Section 14.10(h)
(Dispute Resolution - subsection (h)), in the event the Senior Officers cannot
fully resolve or settle such Dispute within such period, and a Party wishes to
pursue the matter further, each such Dispute that is not an Excluded Claim
(defined in Section 14.10(g) (Dispute Resolution - subsection (g)) below) shall

73

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

be finally resolved by binding arbitration administered by the [***] arbitration
rules then in effect.

(c)The arbitration shall be conducted by a panel of three (3) neutral
arbitrators experienced in the pharmaceutical business, none of whom shall be a
current or former employee or director, or a current stockholder, of either
Party or any of their respective Affiliates or any Sublicensee.  Within [***]
days after initiation of arbitration, each Party shall select [***] person to
act as arbitrator and the [***] Party-selected arbitrators shall select a [***]
arbitrator within [***] days of their appointment.  If the arbitrators selected
by the Parties are unable or fail to agree upon the [***] arbitrator, the [***]
arbitrator shall be appointed by [***]  (or its successor entity) in accordance
with the then-current [***] arbitration rules, except as modified in this
Agreement.  The place of arbitration shall be in [***], and all proceedings and
communications shall be in English.  The procedures for the taking of evidence
shall be governed by the [***].  The decision or award rendered by the
Arbitrators shall be final, binding, conclusive and non-appealable, and judgment
may be entered upon it in accordance with Applicable Laws in the [***] or any
other court of competent jurisdiction.  

(d)Either Party may apply to the arbitrators for interim injunctive relief until
the arbitration award is rendered or the controversy is otherwise resolved.  The
arbitrators’ authority to award punitive or any other type of damages not
measured by a Party’s compensatory damages shall be subject to the limitation
set forth in Section 13.5 (Special, Indirect and Other Losses).  Each Party
shall bear its own costs and expenses and attorneys’ fees and an equal share of
the arbitrators’ fees and any administrative fees of arbitration.

(e)Except to the extent necessary to confirm or enforce an award or as may be
required by law, neither Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of the
other Party.  In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable [***] statute of
limitations.

(f)The Parties agree that, in the event of a dispute over the nature or quality
of performance under this Agreement, neither Party may terminate this Agreement
until final resolution of the dispute through arbitration or other judicial
determination.  The Parties further agree that any payments made pursuant to
this Agreement pending resolution of the dispute shall be refunded if an
arbitrator or court determines that such payments are not due.

(g)As used in this Section, the term “Excluded Claim” means a dispute,
controversy or claim that concerns the construction, scope, validity,
enforceability, inventorship or infringement of a patent, patent application,
trademark or copyright.

(h)Nothing contained in this Agreement shall deny either Party the right to seek
injunctive or other equitable relief from a court of competent jurisdiction in
the context of a bona fide emergency or prospective irreparable harm, and such
an action may be filed and maintained notwithstanding any ongoing discussions
between the Parties or any ongoing arbitration proceeding.  In addition, either
Party may bring an action in any court of competent

74

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

jurisdiction to resolve disputes pertaining to the construction, scope,
validity, enforceability, inventorship or infringement of a patent, patent
application, trademark or copyright, and no such claim shall be subject to
arbitration pursuant to subsections (b) and (c) of this Section 14.10 (Dispute
Resolution).  Both Parties agree to waive any requirement that the other (i)
post a bond or other security as a condition for obtaining any such relief; or
(ii) show irreparable harm, balancing of harms, consideration of the public
interest or inadequacy of monetary damages as a remedy.

14.11Performance by Affiliates.  Each Party may discharge any obligations and
exercise any rights hereunder through any of its Affiliates, including without
limitation the obligations of NPLH may be fulfilled by employees of Spero
Parent.  Each Party hereby guarantees the performance by its Affiliates of such
Party’s obligations under this Agreement, and shall cause its Affiliates to
comply with the provisions of this Agreement in connection with such
performance.  Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.

14.12Headings.  The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

14.13Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

14.14Business Day Requirements.  In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a Business Day then such notice or other action or omission shall be
deemed to require to be taken on the next occurring Business Day.

14.15English Language.  This Agreement has been prepared in the English
language, and the English language shall control its interpretation.  In
addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the Parties regarding
this Agreement shall be in the English language

14.16No Benefit to Third Parties.  Except as provided in ARTICLE 13
(Indemnification; Liability), the covenants and agreements set forth in this
Agreement are for the sole benefit of the Parties hereto and their successors
and permitted assigns and they shall not be construed as conferring any rights
on any other Persons.

14.17Further Assurances.  Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

75

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

14.18Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument

{Remainder of page intentionally left blank}

 




76

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Confidential Execution Version

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this License
Agreement to be executed by their duly authorized representatives.

 

 

Everest Medicines II Limited

 

 

By: /s/ Fu Wei_______________

Name: Fu Wei_______________

Title: Director__ _____________

Date: 1/4/2019  ______________

New Pharma License Holdings, Limited

 

 

By: /s/ Ankit Mahadevia_______

Name: Ankit Mahadevia_______

Title: Director _______________

Date: 1/4/2019_______________

 

 

 

 

 

Solely for the purpose of Sections 2.3(d) and 2.12

 

Spero Potentiator, Inc.

 

 

By: /s/ Ankit Mahadevia_______

Name: Ankit Mahadevia_______

Title: Chief Executive Officer___

Date: 1/4/2019_______________

 

 

 

 

 

77

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

List of Exhibits

Exhibit A:Licensed Patents Existing as of the Effective Date

 

Reference

Territory

Application No.

Publication No.

Status

Filing Date

Assignee

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 




78

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Exhibit B:Spero Trademarks

 

JURISDICTION

[***]

SERIAL NUMBER

[***]

MARK INFORMATION

*MARK

[***]

STANDARD CHARACTERS

[***]

USPTO-GENERATED IMAGE

[***]

LITERAL ELEMENT

[***]

MARK STATEMENT

[***]

 

JURISDICTION

[***]

SERIAL NUMBER

[***]

MARK INFORMATION

*MARK

[***]

SPECIAL FORM

[***]

USPTO-GENERATED IMAGE

[***]

COLOR MARK

[***]

*DESCRIPTION OF THE MARK (and Color Location, if applicable)

[***]




79

hk-200305

--------------------------------------------------------------------------------

 

 

 

Exhibit C:SPR206

 

[g0gp05pn1hgz000001.jpg]

 

 

 

 

 

 

 

 

 

Exhibit D:SPR741

 

[g0gp05pn1hgz000002.jpg]

 

 




80

hk-200305

--------------------------------------------------------------------------------

 

 

Exhibit E: Initial Development Plan

[***, 4 pages]

 

 



84849401v.1

 

 



81

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.